 

 

Exchange Agreement

 

by and among

 

Liberated Solutions, Inc.;

 

Clifford Rhee;

 

Edward Carter;

 

Peter Zimeri; and

 

Brian Conway

 

Dated as of August 21, 2019

 

 

 

 

TABLE OF CONTENTS

 

    PAGE       Article I. DEFINITIONS 1 Section 1.01 Definitions. 1 Section 1.02
Interpretive Provisions. 7 Article II. THE TRANSACTIONS 8 Section 2.01 The
Transactions. 8 Section 2.02 Mr. Conway Redemption. 8 Section 2.03 Share
Exchange. 8 Section 2.04 Contribution. 9 Section 2.05 Closing 9 Section 2.06
Deliverables at the Closing. 9 Section 2.07 Additional Documents. 10 Section
2.08 Conveyance Taxes. 10 Article III. REPRESENTATIONS AND WARRANTIES OF THE
SHAREHOLDERS 10 Section 3.01 Existence and Power. 11 Section 3.02 Due
Authorization. 11 Section 3.03 Valid Obligation 11 Section 3.04 Governmental
Authorization. 11 Section 3.05 Title to and Issuance of the Ngen Common Stock.
11 Section 3.06 Investment Representations 12 Article IV. REPRESENTATIONS AND
WARRANTIES OF MR. CONWAY 13 Section 4.01 Existence and Power. 13 Section 4.02
Due Authorization. 14 Section 4.03 Valid Obligation 14 Section 4.04 Governmental
Authorization. 14 Section 4.05 Title to and Issuance of the Series X Stock. 14
Article V. REPRESENTATIONS AND WARRANTIES OF LIBERATED 14 Section 5.01
Organization. 14 Section 5.02 Capitalization 15 Section 5.03 Options or Warrants
15 Section 5.04 SEC Reporting and Compliance 15 Section 5.05 Liabilities 16
Section 5.06 Subsidiaries and Predecessor Corporations 16 Section 5.07
Information 17 Section 5.08 No Conflict With Other Instruments 17 Section 5.09
Compliance With Laws and Regulations 17 Section 5.10 Approval of Agreement 17
Section 5.11 Valid Obligation. 17 Section 5.12 Validity of Shares. 17 Section
5.13 Absence of Certain Changes or Events. 18 Section 5.14 Governmental
Consents. 18 Section 5.15 Compliance with Laws and Other Instruments. 18 Section
5.16 No General Solicitation. 19 Section 5.17 Binding Obligations. 19

 

i

 

 



Section 5.18 Absence of Changes. 19 Section 5.19 Tax Returns and Audits. 19
Section 5.20 Employee Benefit Plans; ERISA. 20 Section 5.21 Litigation. 20
Section 5.22 Licenses. 20 Section 5.23 Interested Party Transactions. 20 Section
5.24 Obligations to or by Stockholders. 20 Section 5.25 Assets and Contracts. 21
Section 5.26 Employees. 21 Section 5.27 Duty to Make Inquiry. 21 Section 5.28
Internal Accounting Controls. 21 Section 5.29 Certain Registration Matters. 21
Section 5.30 Disclosure. 21 Article VI. COVENANTS AND ADDITIONAL AGREEMENTS 22
Section 6.01 Access to Properties and Records 21 Section 6.02 Third Party
Consents and Certificates 21 Section 6.03 Liberated Affirmative Covenants. 21
Section 6.04 Liberated Negative Covenants. 23 Section 6.05 Liberated No-Shop. 24
Article VII. CONDITIONS PRECEDENT TO OBLIGATIONS OF LIBERATED 25 Section 7.01
Conditions. 25 Section 7.02 Representations; Warranties and Covenants. 26
Section 7.03 No Governmental Prohibition. 26 Section 7.04 Deliverables 26
Section 7.05 Audited Financials. 26 Article VIII. CONDITIONS PRECEDENT TO
OBLIGATIONS OF THE SHAREHOLDERS 27 Section 8.01 Conditions. 27 Section 8.02
Representations; Warranties and Covenants. 27 Section 8.03 No Governmental
Prohibition. 27 Section 8.04 Deliverables 27 Section 8.05 No Material Adverse
Effect 27 Section 8.06 Due Diligence Review 27 Section 8.07 Audited Financials.
28 Section 8.08 Preferred Stock 28 Section 8.09 Purchase Agreement 28 Article
IX. CONDITIONS PRECEDENT TO OBLIGATIONS OF MR. CONWAY 28 Section 9.01
Conditions. 28 Section 9.02 Representations; Warranties and Covenants. 28
Section 9.03 No Governmental Prohibition. 28 Section 9.04 Deliverables 28
Article X. DEFAULT AND TERMINATION 29 Section 10.01 Default by Liberated. 29
Section 10.02 Default by the Shareholders 29 Section 10.03 Default by Mr. Conway
29 Section 10.04 Termination. 30

 

ii

 



 

Section 10.05 Termination Costs. 30 Section 10.06 Effect of Termination. 31
Article XI. INDEMNIFICATION 32 Section 11.01 Indemnification Obligations
Generally. 32 Section 11.02 Procedure. 33 Section 11.03 Certain Limitations. 35
Section 11.04 Payments. 35 Section 11.05 Insurance. 35 Section 11.06 Effect of
Investigation. 35 Section 11.07 Exclusive Remedy. 36 Section 11.08 Time Limit.
36 Article XII. DISPUTE RESOLUTION 36 Section 12.01 Arbitration. 36 Section
12.02 Waiver of Jury Trial; Exemplary Damages. 37 Article XIII. MISCELLANEOUS 38
Section 13.01 Brokers 38 Section 13.02 Governing Law 38 Section 13.03 Notices 37
Section 13.04 Attorneys’ Fees 40 Section 13.05 Confidentiality 40 Section 13.06
Public Announcements and Filings 40 Section 13.07 Third Party Beneficiaries 40
Section 13.08 Expenses 40 Section 13.09 Entire Agreement 40 Section 13.10
Survival; Termination 40 Section 13.11 Amendment; Waiver 41 Section 13.12
Counsel. 41 Section 13.13 Arm’s Length Bargaining; No Presumption Against
Drafter. 42 Section 13.14 Headings. 42 Section 13.15 No Assignment or
Delegation. 42 Section 13.16 Commercially Reasonable Efforts 42 Section 13.17
Further Assurances. 42 Section 13.18 Specific Performance. 42 Section 13.19
Counterparts 42

 

Exhibits

 

Exhibit A Stock Power - Mr. Conway to Liberated Solutions, Inc. Exhibit B-1
Stock Power - Mr. Rhee to Liberated Solutions, Inc. Exhibit B-2 Stock Power -
Mr. Carter to Liberated Solutions, Inc. Exhibit B-3 Stock Power – Mr. Zimeri to
Liberated Solutions, Inc.



 

iii

 

 

Exchange Agreement

 

Dated as of August 21, 2019

 

This Exchange Agreement (subject to amendment as set forth herein, and together
with the exhibits and other attachments hereto, this “Agreement”) is entered
into as of the date set forth above (the “Effective Date”) by and between (i)
Liberated Solutions, Inc. a Nevada corporation (“Liberated”); (ii) Clifford
Rhee, (“Mr. Rhee”), a shareholder of Ngen Technologies USA Corp, a Texas
corporation (“Ngen”); (iii) Edward Carter, a shareholder of Ngen (“Mr. Carter”);
(v) Peter Zimeri, a shareholder of Ngen (“Mr. Zimeri”); and (iv) Brian Conway,
the Chief Executive Officer of, and a shareholder of, Liberated (“Mr. Conway”).
Mr. Rhee, Mr. Carter and Mr. Zimeri may be referred to herein collectively as
the “Shareholders” and each individually as a “Shareholder.” Each of Liberated,
Mr. Rhee, Mr. Carter, Mr. Zimeri and Mr. Conway may be referred to herein
collectively as the “Parties” and separately as a “Party.”

 

WHEREAS, Mr. Conway is, as of the Effective Date, the beneficial owner of
500,000 shares of Series X Preferred Stock, par value $0.001 per share, of
Liberated (the “Series X Stock”);

 

WHEREAS, the Parties acknowledge and agree that, following the Effective Date
and prior to the Closing (as defined below), Mr. Conway shall sell 250,000
shares of Series X Stock to an Affiliate (as defined below) of the Shareholders,
and thus, as of the Closing, will beneficially own 250,000 shares of Series X
Stock;

 

WHEREAS, Mr. Conway desires to return to Liberated the shares of Series X Stock
held by Mr. Conway as of the Closing; and thereafter the Shareholders desire to
exchange their shares of shares of common stock, no par value per share, of Ngen
(the “Ngen Common Stock”) for shares of Series X Stock redeemed from Mr. Conway,
in each case in accordance with the terms and conditions herein; and

 

WHEREAS, Ngen will become wholly owned subsidiary of Liberated pursuant to the
transactions contemplated herein;

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

Article I. DEFINITIONS

 

Section 1.01 Definitions.

 

The following terms, as used herein, have the following meanings

 

  (a) “Accredited Investor” has the meaning set forth in Section 3.06(b).      
  (b) “Acquisition Inquiry” means an inquiry, indication of interest or request
for nonpublic information that could reasonably be expected to lead to an
Acquisition Proposal.

 

 1 

 

 



  (c) “Acquisition Proposal” means any offer or proposal for any Acquisition
Transaction or possible Acquisition Transaction.         (d) “Acquisition
Transaction” means any transaction or series of related transactions with a
Person or “group” (as defined in the Exchange Act and the rules promulgated
thereunder) concerning any (i) merger, consolidation, business combination,
share exchange, joint venture or similar transaction involving Liberated
pursuant to which such Person or “group” would own 20% or more of the
consolidated assets, revenues or net income of Liberated, (ii) sale, lease,
license or other disposition directly or indirectly by merger, consolidation,
business combination, share exchange, joint venture or otherwise, of assets of
Liberated representing 20% or more of the consolidated assets, revenues or net
income of Liberated, (iii) issuance or sale or other disposition (including by
way of merger, consolidation, business combination, share exchange, joint
venture or similar transaction) of Equity Securities representing 20% or more of
the issued and outstanding equity securities of Liberated, (iv) transaction or
series of transactions in which any Person or “group” would acquire beneficial
ownership or the right to acquire beneficial ownership of Equity Securities
representing 20% or more of the issued and outstanding equity securities of
Liberated, (v) action to make the provisions of any “fair price”, “moratorium”,
“control share acquisition”, “business combination” or other similar
anti-takeover statute or regulation inapplicable to any transaction involving
Liberated, or (vi) any combination of any of the foregoing.         (e) “Action”
means any legal action, suit, claim, investigation, hearing or proceeding,
including any audit, claim or assessment for Taxes or otherwise.         (f)
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
        (g) “Agreement” has the meaning set forth in the introductory paragraph
hereto.         (h) “Arbitrator” has the meaning set forth in Section 12.01(a).
        (i) “Basket” has the meaning set forth in Section 11.03(a).         (j)
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Nevada are authorized or required by law or
executive order to close.         (k) “Cap” has the meaning set forth in Section
11.03(a).         (l) “Closing Date” has the meaning set forth in Section 2.05.
        (m) “Closing” has the meaning set forth in Section 2.05.         (n)
“Code” means the Internal Revenue Code of 1986, as amended.         (o)
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

 2 

 



 

  (p) “Control” of a Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; “Controlled”, “Controlling” and “under common Control with” have
correlative meanings; and without limiting the foregoing a Person (the
“Controlled Person”) shall be deemed Controlled by (a) any other Person (the
“10% Owner”) (i) owning beneficially, as meant in Rule 13d-3 under the Exchange
Act, securities entitling such Person to cast 10% or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive 10% or more of the profits, losses,
or distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner ) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.         (q) “Conway Indemnified Party” has the
meaning set forth in Section 11.01(b).         (r) “Direct Claim” has the
meaning set forth in Section 11.02(c).         (s) “Effective Date” has the
meaning set forth in the introductory paragraph hereto.         (t) “Equity
Security” means, in respect of Liberated, (a) any capital stock or similar
security, (b) any security convertible into or exchangeable for any security
described in clause (a), (c) any option, warrant, or other right to purchase or
otherwise acquire any security described in clauses (a), (b), or (c), and, (d)
any “equity security” within the meaning of the Exchange Act.         (u)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.         (v) “Exchange Shares” has
the meaning set forth in Section 2.03(a).         (w) “Exchange” has the meaning
set forth in Section 2.03(b).         (x) “First Party” has the meaning set
forth in Section 10.05(d).         (y) “GAAP” mean United States generally
accepted accounting principles as in effect from time to time.         (z)
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.         (aa) “Governmental Authorization” means any (a) consent,
license, registration, or permit issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Law; or (b) right under any Contract with any Governmental Authority.

 

 3 

 

 



  (bb) “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.         (cc) “Indemnified Party” has the meaning set forth in Section
11.01(d).         (dd) “Indemnifying Party” has the meaning set forth in Section
11.01(d).         (ee) “IRS” means the United States Internal Revenue Service.  
      (ff) “Knowledge of Liberated” means the knowledge of a particular matter
by any of the executive officers or directors of Liberated, after and assuming
reasonable due inquiry.         (gg) “Law” means any domestic or foreign,
federal, state, municipality or local law, statute, ordinance, code, rule, or
regulation.         (hh) “Liabilities” means any and all debts, liabilities and
obligations of any nature whatsoever, whether accrued or fixed, absolute or
contingent, mature or unmatured, or determined or determinable, including those
arising under any Law, Action, Governmental Order or Contract.         (ii)
“Liberated Board” means the Board of Directors of Liberated.         (jj)
“Liberated Common Stock” has the meaning set forth in Section 2.02.         (kk)
“Liberated Default” “ has the meaning set forth in Section 10.01.         (ll)
“Liberated Indemnified Party” has the meaning set forth in Section 11.01(c).    
    (mm) “Liberated Organizational Documents” has the meaning set forth in
Section 5.01.         (nn) “Liberated” has the meaning set forth in the
introductory paragraph hereto.         (oo) “Lien” means any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset, and any conditional sale or voting agreement or proxy, including any
agreement to give any of the foregoing.         (pp) “Loss” and “Losses” have
the meanings set forth in Section 11.01(a).         (qq) “Material Adverse
Effect” means any event, occurrence, fact, condition or change that is, or could
reasonably be expected to become, individually or in the aggregate, materially
adverse to (a) the business, results of operations, condition (financial or
otherwise) or assets of the affected Person, or (b) the ability of such Person
to consummate the Transactions on a timely basis; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition, or change, directly or indirectly, arising out of or attributable to:
(i) any changes, conditions or effects in the United States economy or
securities or financial markets in general; (ii) changes, conditions or effects
that generally affect the industries in which such Person operates; (iii) any
change, effect or circumstance resulting from an action required or permitted by
this Agreement; or (iv) conditions caused by acts of terrorism or war (whether
or not declared); provided further, however, that any event, occurrence, fact,
condition, or change referred to in clauses (i), (ii) or (iv) immediately above
shall be taken into account in determining whether a Material Adverse Effect has
occurred to the extent that such event, occurrence, fact, condition, or change
has a disproportionate effect on such Person compared to other participants in
the industries in which such Person conducts its business.

 

 4 

 



 

  (rr) “Mr. Carter” has the meaning set forth in the introductory paragraph
hereto.         (ss) “Mr. Conway Default” has the meaning set forth in Section
10.03.         (tt) “Mr. Conway” has the meaning set forth in the introductory
paragraph hereto.         (uu) “Mr. Rhee” has the meaning set forth in the
introductory paragraph hereto.         (vv) “Mr. Zimeri” has the meaning set
forth in the introductory paragraph hereto.         (ww) “Ngen” has the meaning
set forth in the introductory paragraph hereto.         (xx) “Ordinary Course of
Business” means an action which is taken in the ordinary course of the normal
day-to-day operations of the Person taking such action consistent with the past
practices of such Person, is not required to be authorized by the board of
directors or other governing body of such Person (or by any Person or group of
Persons exercising similar authority) and is similar in nature and magnitude to
actions customarily taken, without any authorization by the board of directors
or other governing body (or by any Person or group of Persons exercising similar
authority), in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.         (yy)
“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the certificate of formation
and limited liability company agreement, operating agreement, or like agreement
of a limited liability company; (c) the partnership agreement and any statement
of partnership of a general partnership; (d) the limited partnership agreement
and the certificate of limited partnership of a limited partnership; (e) any
charter or agreement or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (f) any amendment to or
restatement of any of the foregoing.         (zz) “Party” and “Parties” have the
meanings set forth in the introductory paragraph hereto.         (aaa) “Person”
means an individual, corporation, partnership (including a general partnership,
limited partnership or limited liability partnership), limited liability
company, association, trust or other entity or organization, including a
Governmental Authority, domestic or foreign, or political subdivision thereof,
or an agency or instrumentality thereof.         (bbb) “Purchase Agreement” has
the meaning set forth in Section 8.09.         (ccc) “Redemption Agreement” has
the meaning set forth in Section 2.02.         (ddd) “Redemption” has the
meaning set forth in Section 2.02.

 

 5 

 

 



  (eee) “Regulation S” has the meaning set forth in Section 3.06(f).        
(fff) “Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.         (ggg) “Rule 144” has the meaning set forth
in Section 3.06(f).         (hhh) “SEC Reports” means all forms, reports,
schedules, statements, certifications and other documents required by Liberated
pursuant to the Securities Act or the Exchange Act.         (iii) “SEC” means,
the United States Securities and Exchange Commission.         (jjj) “Second
Party” has the meaning set forth in Section 10.05(d).         (kkk) “Securities
Act” means the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder.         (lll) “Series X Stock” has the meaning set forth
in the recitals hereto.         (mmm) “Shareholder Default” has the meaning set
forth in Section 10.02.         (nnn) “Shareholder Indemnified Party” has the
meaning set forth in Section 11.01(a).         (ooo) “Shareholders” has the
meaning set forth in the introductory paragraph hereto.         (ppp) “Tax
Return” means any return, information return, declaration, claim for refund or
credit, report or any similar statement, and any amendment thereto, including
any attached schedule and supporting information, whether on a separate,
consolidated, combined, unitary or other basis, that is filed or required to be
filed with any Taxing Authority in connection with the determination,
assessment, collection or payment of a Tax or the administration of any Law
relating to any Tax.         (qqq) “Tax(es)” means any federal, state, local or
foreign tax, charge, fee, levy, custom, duty, deficiency, or other assessment of
any kind or nature imposed by any Taxing Authority (including any income (net or
gross), gross receipts, profits, windfall profit, sales, use, goods and
services, ad valorem, franchise, license, withholding, employment, social
security, workers compensation, unemployment compensation, employment, payroll,
transfer, excise, import, real property, personal property, intangible property,
occupancy, recording, minimum, alternative minimum, environmental or estimated
tax), including any liability therefor as a transferee (including under Section
6901 of the Code or similar provision of applicable Law) or successor, as a
result of Treasury Regulation Section 1.1502-6 or similar provision of
applicable Law or as a result of any Tax sharing, indemnification or similar
agreement, together with any interest, penalty, additions to tax or additional
amount imposed with respect thereto.

 

 6 

 



 

  (rrr) “Tax(es)” means any federal, state, local or foreign tax, charge, fee,
levy, custom, duty, deficiency, or other assessment of any kind or nature
imposed by any Taxing Authority (including any income (net or gross), gross
receipts, profits, windfall profit, sales, use, goods and services, ad valorem,
franchise, license, withholding, employment, social security, workers
compensation, unemployment compensation, employment, payroll, transfer, excise,
import, real property, personal property, intangible property, occupancy,
recording, minimum, alternative minimum, environmental or estimated tax),
including any liability therefor as a transferee (including under Section 6901
of the Code or similar provision of applicable Law) or successor, as a result of
Treasury Regulation Section 1.1502-6 or similar provision of applicable Law or
as a result of any Tax sharing, indemnification or similar agreement, together
with any interest, penalty, additions to tax or additional amount imposed with
respect thereto.         (sss) “Taxing Authority” means the Internal Revenue
Service and any other Governmental Authority responsible for the collection,
assessment or imposition of any Tax or the administration of any Law relating to
any Tax.         (ttt) “Third Party Claim” has the meaning set forth in Section
11.02(a).         (uuu) “Transaction Documents” means, collectively, this
Agreement, the Redemption Agreement and the other agreements and documents
entered into in connection herewith.         (vvv) “Transactions” has the
meaning set forth in Section 2.01.

 

Section 1.02 Interpretive Provisions. Unless the express context otherwise
requires:

 

  (a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;         (b) terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa;         (c) the terms “Dollars” and “$” mean United States Dollars;      
  (d) references herein to a specific Section, Subsection, Recital or Exhibit
shall refer, respectively, to Sections, Subsections, Recitals or Exhibits of
this Agreement;         (e) wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”;         (f) references herein to any gender shall
include each other gender;         (g) references herein to any Person shall
include such Person’s heirs, executors, personal Representatives,
administrators, successors and assigns; provided, however, that nothing
contained in this Section 1.02(g) is intended to authorize any assignment or
transfer not otherwise permitted by this Agreement;         (h) references
herein to a Person in a particular capacity or capacities shall exclude such
Person in any other capacity;         (i) references herein to any contract or
agreement (including this Agreement) mean such contract or agreement as amended,
supplemented or modified from time to time in accordance with the terms thereof;

 

 7 

 



 

  (j) with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;         (k) references herein to any Law or any license mean such
Law or license as amended, modified, codified, reenacted, supplemented or
superseded in whole or in part, and in effect from time to time; and         (l)
references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder.

 

Article II. THE TRANSACTIONS

 

Section 2.01 The Transactions. On the terms and subject to the conditions in
this Agreement, at the Closing, the Parties shall undertake the respective
portions of the Transactions as set forth herein (collectively, the
“Transactions”).

 

Section 2.02 Mr. Conway Redemption. On the Closing Date (as defined below),
Liberated shall redeem from Mr. Conway the 250,000 shares of Series X Stock held
by Mr. Conway as of the Closing, in return for (i) the payment to Mr. Conway of
the sum of $25,000, which the Parties acknowledge will be paid immediately
following the contribution of such amount to Liberated by Ngen as set forth
below, and (ii) the issuance to Mr. Conway of a number of shares of common
stock, par value $0.001 per share, of Liberated (the “Liberated Common Stock”),
constituting 2% of the issued and outstanding shares of Liberated Common Stock
as of the Closing Date, which the Parties acknowledge, as of Effective Date,
would be 58,974,774 shares of Liberated Common Stock, but which amount shall be
finally determined as of the Closing Date (the “Redemption”), pursuant to the
Redemption Agreement as attached hereto as Exhibit C (the “Redemption
Agreement”).

 

Section 2.03 Share Exchange.

 

  (a) On the Closing Date, and immediately following the completion of the
Redemption, the Shareholders shall sell, assign, transfer and deliver to
Liberated, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, all of the
Ngen Common Stock held by them, in exchange for the issuance to the Shareholders
of the 250,000 shares of Series X Stock redeemed from Mr. Conway (the “Exchange
Shares”), to be apportioned (i) 123,750 Exchange Shares to Mr. Rhee; (ii)
123,750 Exchange Shares to Mr. Carter and (iii) 2,500 Exchange Shares to Mr.
Zimeri.         (b) The exchange as set forth in this Section 2.03, subject to
the other terms and conditions herein, is referred to collectively herein as the
“Exchange.”         (c) At the Closing, the Shareholders shall, upon delivery of
the stock powers as set forth herein, shall be recorded in the stock ledger of
Liberated as the owners of the applicable portion of the Exchange Shares.      
  (d) Effective as of the Closing, any warrants to acquire shares of Ngen Common
Stock shall be automatically terminated without any further action of any Party
and without any payment therefore.

 

 8 

 



 

Section 2.04 Contribution. At the Closing, the Shareholders shall cause Ngen
shall contribute $25,000 to the capital of Liberated, and Liberated shall
utilize such amount to pay the required payment to Mr. Conway pursuant to
Section 2.02.

 

Section 2.05 Closing. The closing of the Transactions (the “Closing”) shall
occur on the first Business Day following the satisfaction, or waiver by the
Party for whose benefit such condition(s) exist(s), of the conditions to the
Closing as set forth in Article VII, Article VIII and Article IX, other than
those conditions which, by their terms shall be satisfied solely at the Closing,
or such other date as agreed by the Parties (such date, the “Closing Date”), via
the delivery of documents between the parties via executed PDF of the
Transaction Documents via email or other transmission, and shall be deemed to
occur in the order as set forth in this Article II.

 

Section 2.06 Deliverables at the Closing.

 

  (a) At the Closing, the Shareholders shall deliver

 

  (i) to Liberated:

 

  (1) The stock power attached hereto as Exhibit B-1, duly executed by Mr. Rhee;
        (2) the stock power attached hereto as Exhibit B-2, duly executed by Mr.
Carter;         (3) the stock power attached hereto as Exhibit B-3, duly
executed by Mr. Zimeri; and         (4) a certificate of the Shareholders, duly
executed by each Shareholder, confirming that the conditions to the Closing as
set forth in Section 7.02(a) have been satisfied; and

 

  (ii) to Mr. Conway, a certificate of the Shareholders, duly executed by each
Shareholder, confirming that the conditions to the Closing as set forth in
Section 9.02(b) have been satisfied

 

  (b) At the Closing, Liberated shall:

 

  (i) Following the receipt of the $25,000 from Ngen as required pursuant to
Section 2.04, deliver to Mr. Conway the sum of $25,000 via wire transfer to an
account as specified by Mr. Conway prior to the Closing;

 



 9 

 

 

  (ii) Issue to Mr. Conway the shares of Liberated Common Stock as required
pursuant to Section 2.02, via book entry of such shares in the books and records
of Liberated recording Mr. Conway as the beneficial owner thereof;         (iii)
Deliver to Mr. Conway:

 

  (1) The Redemption Agreement, duly executed by an authorized officer of
Liberated;

 

  (2) a certificate of Liberated, duly executed by an authorized officer of
Liberated, confirming that the conditions to the Closing as set forth in Section
9.02(a) have been satisfied;

 

  (iv) Issue to the Shareholders the Exchange Shares as required pursuant to
Section 2.03(a), via book entry of such shares in the books and records of
Liberated recording the applicable Shareholder as the beneficial owner of the
applicable portion of the Exchange Shares; and         (v) Deliver to the
Shareholders a certificate of Liberated, duly executed by an authorized officer
of Liberated, confirming that the conditions to the Closing as set forth in
Section 8.02(a), Section 8.05 and Section 8.08 have been satisfied.

 

  (c) At the Closing, Mr. Conway shall deliver:

 

  (i) to Liberated:

 

  (1) the stock power attached hereto as Exhibit B-2 duly executed by Mr.
Conway;         (2) a certificate of Mr. Conway, duly executed by Mr. Conway,
confirming that the conditions to the Closing as set forth in Section 7.02(b)
have been satisfied;         (3) the Redemption Agreement, duly executed by Mr.
Conway; and

 

  (ii) to the Shareholders, a certificate of Mr. Conway, duly executed by Mr.
Conway, confirming that the conditions to the Closing as set forth in Section
8.02(b) have been satisfied.

 

  (d) At the Closing, the Shareholders shall cause Ngen to deliver to Liberated
the sum of $25,000 as required pursuant to Section 2.04.

 

Section 2.07 Additional Documents. At and following the Closing, the Parties
shall execute, acknowledge, and deliver (or shall ensure to be executed,
acknowledged, and delivered), any and all certificates, opinions, financial
statements, schedules, agreements, resolutions, rulings or other instruments
required by this Agreement to be so delivered at or prior to Closing together
with such other items as may be reasonably requested by the Parties and their
respective legal counsel in order to effectuate or evidence the Transactions.

 

Section 2.08 Conveyance Taxes. Liberated will pay all sales, use, value added,
transfer, stamp, registration, documentary, excise, real property transfer or
gains, or similar Taxes incurred as a result of the Exchange.

 



 10 

 



 

Article III. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

As an inducement to, and to obtain the reliance of the other Parties other than
the Shareholders, each Shareholder, severally and not jointly, represents and
warrants to the other Parties as follows, provided that the representations and
warranties as set forth in Section 3.05 and Section 3.06 are given solely to
Liberated and are given solely with respect to the shares of Ngen Common Stock
held by such Shareholder and the Exchange Shares to be received by such
Shareholder with respect to the shares of Ngen Common Stock held by such
Shareholder:

 

Section 3.01 Existence and Power. Such Shareholder is an individual and has the
power and is duly authorized under all applicable Laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.

 

Section 3.02 Due Authorization. Such Shareholder has taken all actions required
by Law, its organizational documents or otherwise to authorize the execution,
delivery and performance of this Agreement and to consummate the Transactions.
The execution, delivery and performance by such Shareholder of this Agreement
and the consummation by such Shareholder of the Transactions will not violate
any order to which it is subject or cause its breach of any contract to which it
is a party.

 

Section 3.03 Valid Obligation.  This Agreement has been duly executed and
delivered by such Shareholder and it constitutes, and upon its execution and
delivery will constitute, a valid and legally binding agreement of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 3.04 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by such Shareholder requires any consent,
approval, license or other action by or in respect of, or registration,
declaration or filing with any Governmental Authority, or any other Governmental
Authorization.

 

Section 3.05 Title to and Issuance of the Ngen Common Stock. Such Shareholder is
the record and beneficial owner and holder of the shares of Ngen Common Stock to
be delivered to Liberated at the Closing as set forth herein, free and clear of
all Liens, and none of the shares of Ngen Common Stock to be held by such
Shareholder are subject to pre-emptive or similar rights, either pursuant to the
articles of incorporation or bylaws of Ngen, requirement of Law or any contract,
and no Person has any pre-emptive rights or similar rights to purchase or
receive any of the shares of Ngen Common Stock held such Shareholder. Mr. Zimeri
further represents and warrants that the Ngen Common Stock held by Mr. Zimeri
was previously potentially attributed to “PZ Family Holdings” but that no such
entity exists and Mr. Zimeri has always been the beneficial owner and holder
thereof.

 

 11 

 

 



Section 3.06 Investment Representations.

 



  (a) Investment Purpose. Such Shareholder understands and agrees that the
consummation of this Agreement including the delivery of the Exchange Shares to
the Shareholder in exchange for the shares of Ngen Common Stock as contemplated
hereby constitutes the offer and sale of securities under the Securities Act and
applicable state statutes and that the Exchange Shares are being acquired for
the Shareholder’s own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales registered or exempted
from registration under the Securities Act.         (b) Information. Such
Shareholder has been furnished with all documents and materials relating to the
business, finances and operations of Liberated and its subsidiaries and
information that such Shareholder requested and deemed material to making an
informed decision regarding this Agreement and the underlying transactions.    
    (c) Reliance on Exemptions. Such Shareholder understands that the Exchange
Shares are being offered and sold to such Shareholder in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that Liberated is relying upon the truth and accuracy of,
and the Shareholder’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Shareholder set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Shareholder to acquire the Exchange Shares.         (d)
Information. Such Shareholder and their advisors, if any, have been furnished
with all materials relating to the business, finances and operations of
Liberated and materials relating to the offer and sale of the Exchange Shares
which have been requested by such Shareholder or their advisors. Such
Shareholder and their advisors, if any, have been afforded the opportunity to
ask questions of Liberated. Such Shareholder understands that their investment
in the Exchange Shares involves a significant degree of risk.         (e)
Governmental Review. Such Shareholder understands that no United States federal
or state agency or any other Governmental Authority has passed upon or made any
recommendation or endorsement of the Exchange Shares.         (f) Transfer or
Resale. Such Shareholder understands that (i) the sale or re-sale of the
Exchange Shares has not been and is not being registered under the Securities
Act or any applicable state securities Laws, and the Exchange Shares may not be
transferred unless (a) the Exchange Shares are sold pursuant to an effective
registration statement under the Securities Act, (b) such Shareholder shall have
delivered to Liberated, at the cost of such Shareholder, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Exchange Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by Liberated, (c) the Exchange
Shares are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the Securities Act (or a successor rule) (“Rule 144”)) of such
Shareholder who agree to sell or otherwise transfer the Exchange Shares only in
accordance with this Section 3.06 and who is an Accredited Investor, (d) the
Exchange Shares are sold pursuant to Rule 144, or (e) the Exchange Shares are
sold pursuant to Regulation S under the Securities Act (or a successor rule)
(“Regulation S”), and such Shareholder shall have delivered to Liberated, at the
cost of such Shareholder, an opinion of counsel that shall be in form, substance
and scope customary for opinions of counsel in corporate transactions, which
opinion shall be accepted by Liberated; (ii) any sale of such Exchange Shares
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Exchange Shares under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder; and
(iii) neither Liberated nor any other person is under any obligation to register
such Exchange Shares under the Securities Act or any state securities Laws or to
comply with the terms and conditions of any exemption thereunder (in each case).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Exchange Shares may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement.

 

 12 

 



 

  (g) Legends. Such Shareholder understands that the Exchange Shares, until such
time as the Exchange Shares have been registered under the Securities Act, or
may be sold pursuant to Rule 144 or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Exchange Shares may bear a standard Rule 144 legend and a
stop-transfer order may be placed against transfer of the certificates for such
Exchange Shares.         (h) Removal. The legend(s) referenced in Section
3.06(g) shall be removed and Liberated shall issue a certificate without such
legend to the holder of any Exchange Shares upon which it is stamped, if, unless
otherwise required by applicable state securities Laws, (a) the Exchange Shares
are registered for sale under an effective registration statement filed under
the Securities Act or otherwise may be sold pursuant to Rule 144 or Regulation S
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, or (b) such holder provides Liberated with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Exchange Shares may be made without registration under the Securities
Act, which opinion shall be accepted by Liberated so that the sale or transfer
is effected. Such Shareholder agrees to sell all Exchange Shares, including
those represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.

 

Article IV. REPRESENTATIONS AND WARRANTIES OF MR. CONWAY

 

As an inducement to, and to obtain the reliance of the other Parties, Mr. Conway
represents and warrants to such other Parties as follows:

 

Section 4.01 Existence and Power. Mr. Conway is an individual and has the power
and is duly authorized under all applicable Laws, regulations, ordinances, and
orders of public authorities to carry on his business in all material respects
as it is now being conducted.

 

 13 

 

 

Section 4.02 Due Authorization. Mr. Conway has taken all actions required by Law
or otherwise to authorize the execution, delivery and performance of this
Agreement and to consummate the Transactions. The execution, delivery and
performance by Mr. Conway of this Agreement and the consummation by Mr. Conway
of the Transactions will not violate any order to which he is subject or cause
its breach of any contract to which he is a party.

 

Section 4.03 Valid Obligation. This Agreement has been duly executed and
delivered by Mr. Conway and it constitutes, and upon its execution and delivery
will constitute, a valid and legally binding agreement of Mr. Conway,
enforceable against Mr. Conway in accordance with its terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar Laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

Section 4.04 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by Mr. Conway requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any Governmental Authority, or any other Governmental Authorization.

 

Section 4.05 Title to and Issuance of the Series X Stock. Mr. Conway is the
record and beneficial owner and holder of the shares of Series X Stock to be
delivered to Liberated at the Closing as set forth herein, free and clear of all
Liens, and none of the shares of Series X Stock held by Mr. Conway are subject
to pre-emptive or similar rights, either pursuant to any Liberated
Organizational Document, requirement of Law or any contract, and no Person has
any pre-emptive rights or similar rights to purchase or receive any of the
shares of Series X Stock.

 

Article V. REPRESENTATIONS AND WARRANTIES OF LIBERATED

 

As an inducement to, and to obtain the reliance of the other Parties, Liberated
represents and warrants to the other Parties as follows:

 

Section 5.01 Organization. Liberated is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable Laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Liberated has delivered to the
Shareholders complete and correct copies of the Articles of Incorporation and
bylaws of Liberated as in effect on the Effective Date (the “Liberated
Organizational Documents”). The execution and delivery of this Agreement does
not, and the consummation of the Transactions will not, violate any provision of
Liberated Organizational Documents. Liberated has taken all action required by
Law, Liberated Organizational Documents, or otherwise to authorize the execution
and delivery of this Agreement, and Liberated has full power, authority, and
legal right and has taken all action required by Law, Liberated Organizational
Documents or otherwise to consummate the Transactions.

 



 14 

 



 

Section 5.02 Capitalization.

 

  (a) The authorized capital of Liberated consists of (a) 6,000,000,000 shares
of Liberated Common Stock, of which 2,948,738,707 shares are issued and
outstanding, and (b) 100,000,000 shares of preferred stock, par value $0.001 per
share, of which (i) 10,000,000 shares have been designated as the Series X
Stock, 1,000,000 of which are issued and outstanding and held of record by Mr.
Conway, (ii) 1,000,000 shares have been designated as the Series A Preferred
Stock of Liberated, of which 1,000,000 are issued and outstanding, all of which
are held by Mr. Conway; and (iii) 10,000,000 shares have been designated as the
Series B Preferred Stock of Liberated, of which none are issued and outstanding.
        (b) The issued and outstanding shares of Liberated Common Stock and
Series X Stock are legally issued, fully paid, and non-assessable and were not
issued in violation of the preemptive or other rights of any person.

 

Section 5.03 Options or Warrants. Other than as set forth in the SEC Reports,
there are no options, warrants, convertible securities, subscriptions, stock
appreciation rights, phantom stock plans or stock equivalents or other rights,
agreements, arrangements or commitments (contingent or otherwise) of any
character issued or authorized by Liberated relating to the issued or unissued
capital stock of Liberated or obligating Liberated to issue or sell any shares
of capital stock of, or options, warrants, convertible securities, subscriptions
or other equity interests in, Liberated. Other than as set forth herein, there
are no outstanding contractual obligations of Liberated to repurchase, redeem or
otherwise acquire any shares of Liberated Common Stock of Liberated or to pay
any dividend or make any other distribution in respect thereof or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any person.

 

Section 5.04 SEC Reporting and Compliance.

 

  (a) All required SEC Reports have been filed with, or otherwise transmitted to
the SEC and such SEC Reports are available on the SEC’s website through EDGAR.
Except to the extent amended or superseded by a subsequent filing with the SEC,
as of their respective dates (and if so amended or superseded, then on the date
of such subsequent filing), none of the SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated or incorporated by reference therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. There are no outstanding or unresolved comments in any
comment letters of the staff of the SEC received by Liberated relating to the
SEC Reports. None of the SEC Reports is, to the Knowledge of Liberated, the
subject of ongoing SEC review.         (b) The financial statements (including
in all cases the notes thereto, if any) of Liberated included in the SEC Reports
(i) in all material respects, were prepared consistent with the books and
records of Liberated, (ii) in all material respects, present fairly the
financial position of Liberated as of the respective dates thereof and the
results of operations and cash flows of Liberated for the periods thereof, (iii)
have been prepared in accordance with GAAP; provided that any unaudited, interim
period financial statements need not include footnote disclosures and other
presentation items or year-end adjustments that are required by GAAP to be
included in year-end financial statements, and (iv) comply in all material
respects with the applicable accounting requirements of the SEC, the Securities
Act and the Exchange Act, and the rules and regulations promulgated thereunder.

 

 15 

 

 

  (c) Liberated is not an investment company within the meaning of Section 3 of
the Investment Company Act of 1940, as amended.         (d) The shares of
Liberated Common Stock are quoted on the OTCPINK level of the OTC Markets under
the symbol “LIBE.OB” and Liberated is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with all rules and regulations of the OTC Markets applicable to it and
Liberated Common Stock. The issuance of Exchange Shares under this Agreement
will not contravene the rules and regulations of the trading market on which
Liberated Common Stock is listed or quoted, as of the Closing, and no approval
of the stockholders of Liberated is required for Liberated to issue and deliver
Liberated Common Stock contemplated by this Agreement other than Liberated
Shareholder Approval.         (e) As of the Effective Date, Liberated’s SEC
Reports include all certifications and statements required of it, if any, by (i)
Rule 13a-14 or 15d-14 under the Exchange Act, and (ii) 18 U.S.C. Section 1350
(Section 906 of the Sarbanes-Oxley Act of 2002), and each of such certifications
and statements contain no qualifications or exceptions to the matters certified
therein other than a knowledge qualification, permitted under such provision,
and have not been modified or withdrawn and neither Liberated nor any of its
officers has received any notice from the SEC questioning or challenging the
accuracy, completeness, form or manner of filing or submission of such
certifications or statements.         (f) Liberated has otherwise complied with
the Securities Act, Exchange Act and all other applicable federal and state
securities laws, rules and regulations.         (g) The balance sheets and
statements of operations, stockholders’ equity and cash flows contained in
Liberated SEC Reports (the “Liberated Financial Statements”) (a) comply as to
form in all material respects with applicable accounting requirements and rules
and regulations of the SEC with respect thereto, (b) have been prepared in
accordance with GAAP applied on a basis consistent with prior periods (and, in
the case of unaudited financial information, on a basis consistent with year-end
audits), (c) are in accordance with the books and records of Liberated and (d)
present fairly in all material respects the financial condition of Liberated at
the dates therein specified and the results of its operations and changes in
financial position for the periods therein specified.

 

Section 5.05 Liabilities. The SEC Reports set forth any and all Liabilities of
Liberated.

 

Section 5.06 Subsidiaries and Predecessor Corporations. Other than as set forth
in the SEC Reports, Liberated does not have any subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation.

 

 16 

 



 

Section 5.07 Information. The information concerning Liberated set forth in this
Agreement and in the SEC Reports is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

Section 5.08 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Liberated is a party
or to which any of its assets, properties or operations are subject. The
execution, delivery and performance by Liberated of the Transactions Documents
and the other agreements to be made by Liberated pursuant to or in connection
with the Transactions Documents and the consummation by Liberated of the
transactions contemplated by the Transactions Documents will not cause Liberated
to violate or contravene (a) any provision of Law, (b) any rule or regulation of
any agency, government or Governmental Authority, (c) any order, judgment or
decree of any court or Governmental Authority, or (d) any provision of
Liberated’s Organizational Documents and will not violate or be in conflict
with, result in a breach of or constitute (with or without notice or lapse of
time, or both) a default under any material indenture, loan or credit agreement,
deed of trust, mortgage, security agreement or other agreement or Contract to
which Liberated is a party or by which Liberated or any of its properties is
bound.

 

Section 5.09 Compliance With Laws and Regulations. Liberated has complied in all
material respects with all United States federal, state or local or any
applicable foreign Laws applicable to Liberated and the operation of its
business.

 

Section 5.10 Approval of Agreement. The Liberated Board has authorized the
execution and delivery of this Agreement by Liberated and has approved this
Agreement and the Transactions.

 

Section 5.11 Valid Obligation. This Agreement and all agreements and other
documents executed by Liberated in connection herewith constitute the valid and
binding obligation of Liberated, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar Laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

Section 5.12 Validity of Shares. The Exchange Shares to be issued at the Closing
pursuant to this Agreement, when issued and delivered in accordance with the
terms of the Agreement, shall be duly and validly issued, fully paid and
non-assessable. The issuance of the Exchange Shares will be exempt from the
registration and prospectus delivery requirements of the Securities Act and from
the qualification or registration requirements of any applicable state “Blue
Sky” or securities laws.

 

 17 

 

 



Section 5.13 Absence of Certain Changes or Events. Since the date of the filing
of the most recent SEC Report by Liberated, or such other date as provided for
herein, and other than for, or as a result of, the Transactions as contemplated
herein:

 

  (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of
Liberated;         (b) Liberated has not (i) amended any of the Liberated
Organizational Documents; (ii) declared or made, or agreed to declare or make,
any payment of dividends or distributions of any assets of any kind whatsoever
to stockholders or purchased or redeemed, or agreed to purchase or redeem, any
of its shares; (iii) made any material change in its method of management,
operation or accounting, (iv) entered into any other material transaction other
than sales in the ordinary course of its business; or (v) made any increase in
or adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and         (c)
Liberated has not (i) granted or agreed to grant any options, warrants or other
rights for its stocks, bonds or other corporate securities calling for the
issuance thereof other than for customary compensatory purposes, (ii) borrowed
or agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except as disclosed herein and
except liabilities incurred in the Ordinary Course of Business; (iii) sold or
transferred, or agreed to sell or transfer, any material portion of its assets,
properties, or rights or canceled, or agreed to cancel, any debts or claims; or
(iv) issued, delivered, or agreed to issue or deliver any stock, bonds or other
corporate securities including debentures.

 

Section 5.14 Governmental Consents.

 

  (a) All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of Liberated required in
connection with the consummation of the Transactions shall have been obtained
prior to, and be effective as of, the Closing.         (b) All material
consents, approvals, orders, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with any federal or state
governmental authority on the part of Liberated required in connection with the
consummation of the Transactions shall have been obtained prior to, and be
effective as of, the Closing.

 

Section 5.15 Compliance with Laws and Other Instruments. The execution, delivery
and performance by Liberated of the Transactions Documents and the other
agreements to be made by Liberated pursuant to or in connection with the
Transactions Documents and the consummation by Liberated of the transactions
contemplated by the Transactions Documents will not cause Liberated to violate
or contravene (a) any provision of Law, (b) any rule or regulation of any
agency, government or Governmental Authority, (c) any order, judgment or decree
of any court or Governmental Authority, or (d) any provision of the Liberated
Organizational Documents and will not violate or be in conflict with, result in
a breach of or constitute (with or without notice or lapse of time, or both) a
default under any material indenture, loan or credit agreement, deed of trust,
mortgage, security agreement or other agreement or contract to which Liberated
is a party or by which Liberated or any of its properties is bound.

 

 18 

 



 

Section 5.16 No General Solicitation. In issuing the Exchange Shares in the
Transactions, neither Liberated nor anyone acting on its behalf has offered to
sell the Exchange Shares by any form of general solicitation or advertising.

 

Section 5.17 Binding Obligations. This Agreement, together with the Transaction
Documents, constitute the legal, valid and binding obligations of Liberated, and
are enforceable against Liberated, in accordance with their respective terms,
except as such enforcement is limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 5.18 Absence of Changes. Except as disclosed in the SEC Reports filed as
of the Effective Date, Liberated has conducted its business in the ordinary
course consistent with past practices. Without limiting the generality of the
foregoing, except as set forth in the SEC Reports filed as of the Effective
Date, there has not been any Material Adverse Effect in the value to Liberated
of the Transactions.

 

Section 5.19 Tax Returns and Audits. All required federal, state and local Tax
Returns of Liberated will have been accurately prepared in all material respects
and duly filed, and all federal, state and local Taxes required to be paid with
respect to the periods covered by such returns have been paid to the extent that
the same have become due, except where the failure so to file or pay could not
reasonably be expected to have a material adverse effect upon the Condition of
Liberated. Liberated has not had a Tax deficiency assessed against it and has
not executed a waiver of any statute of limitations or the assessment or
collection of any Tax. None of Liberated’s federal income, state and local
income and franchise tax returns has been audited by any governmental authority;
and none of Liberated’s state or local income or franchise Tax Returns has been
audited by any governmental authority. The reserves for Taxes reflected on
Liberated Balance Sheet are and will be sufficient for the payment of all unpaid
Taxes payable by Liberated with respect to the period ended on Liberated Balance
Sheet Date. Since Liberated Balance Sheet Date, Liberated has made adequate
provisions on its books of account for all Taxes with respect to its business,
properties and operations for such period. Liberated has withheld or collected
from each payment made to each of its employees the amount of all Taxes
(including, but not limited to, federal, state and local income Taxes, Federal
Insurance Contribution Act Taxes and Federal Unemployment Tax Act Taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper Tax receiving officers or authorized depositaries. There are no federal,
state, local or foreign audits, actions, suits, proceedings, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns of
Liberated now pending, and Liberated has not received any notice of any proposed
audits, investigations, claims or administrative proceedings relating to Taxes
or any Tax Returns. Liberated has not agreed, nor is it required, to make any
adjustments under Section 481(a) of the Code (or any similar provision of state,
local and foreign law), whether by reason of a change in accounting method or
otherwise, for any Tax period for which the applicable statute of limitations
has not yet expired. Liberated (i) is not a party to, nor is it bound by or
obligated under, any Tax Sharing Agreements, and (ii) does not have any
potential liability or obligation to any Person as a result of, or pursuant to,
any such Tax Sharing Agreements. Liberated has no liability for any other
taxpayer under U.S. Treasury Regulation 1.1502-6 or any other similar provision.

 

 19 

 

 

Section 5.20 Employee Benefit Plans; ERISA. Except as disclosed in the SEC
Reports filed as of the Effective Date, there are no “employee benefit plans”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, and the regulations thereunder) nor any other employee
benefit or fringe benefit arrangements, practices, contracts, policies or
programs other than programs merely involving the regular payment of wages,
commissions, or bonuses established, maintained or contributed to by Liberated,
whether written or unwritten and whether or not funded.

 

Section 5.21 Litigation. There is no Action, suit, arbitration or other legal,
administrative or other governmental proceeding pending or, to the Knowledge of
Liberated, threatened against or affecting Liberated or any of its properties,
assets or businesses and, to the Knowledge of Liberated, there is no incident,
transaction, occurrence or circumstance that might reasonably be expected to
result in or form the basis for any such action, suit, arbitration or other
proceeding. Liberated is not in default with respect to any Governmental Order,
writ, judgment, injunction, decree, determination or award of any court or any
Governmental Authority.

 

Section 5.22 Licenses. Liberated possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for Liberated to engage in the business currently conducted by
it, all of which are in full force and effect.

 

Section 5.23 Interested Party Transactions. No officer, director or stockholder
of Liberated or any Affiliate or “associate” (as such term is defined in Rule
405 under the Securities Act) of any such Person or of Liberated has or has had,
either directly or indirectly, (a) an interest in any Person that (i) furnishes
or sells services or products that are furnished or sold or are proposed to be
furnished or sold by Liberated or (ii) purchases from or sells or furnishes to
Liberated any goods or services, or (b) a beneficial interest in any contract or
agreement to which Liberated is a party or by which it or any of its assets may
be bound or affected.

 

Section 5.24 Obligations to or by Stockholders. Liberated has no liability or
obligation or commitment to any stockholder of Liberated or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act) of
any stockholder of Liberated, nor does any stockholder of Liberated or any such
Affiliate or associate have any liability, obligation or commitment to
Liberated.

 

 20 

 

 



Section 5.25 Assets and Contracts. Liberated has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its business. All such assets and properties, other than assets and properties
in which Liberated has leasehold interests, are free and clear of all Liens.
Liberated has complied in all material respects with the terms of all leases to
which it is a party and under which it is in occupancy, and all such leases are
in full force and effect. Liberated enjoys peaceful and undisturbed possession
under all such leases. Except as expressly set forth in this Agreement or the
SEC Reports filed as of the Effective Date, Liberated is not a party to any
written or oral agreement not made in the ordinary course of business that is
material to Liberated. No consent of any bank or other depository is required to
maintain any bank account, other deposit relationship or safety deposit box of
Liberated in effect following the consummation of the Transactions and the
Transactions.

 

Section 5.26 Employees. Other than pursuant to ordinary arrangements of
employment compensation, including employment agreements, (which such
arrangements are described in the SEC Reports filed as of the Effective Date),
Liberated is not under any obligation or liability to any officer, director,
employee or Affiliate of Liberated.

 

Section 5.27 Duty to Make Inquiry. To the extent that any of the representations
or warranties of Liberated herein are qualified by “knowledge” or “belief,”
Liberated represents and warrants that it has made due and reasonable inquiry
and investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors and executive officers.

 

Section 5.28 Internal Accounting Controls. Liberated maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Liberated has established disclosure controls and procedures for Liberated and
designed such disclosure controls and procedures to ensure that material
information relating to Liberated is made known to the officers by others within
those entities. Liberated’s officers have evaluated the effectiveness of
Liberated’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act and, as of such
there have been no significant changes in Liberated’s internal controls or, to
the Knowledge of Liberated, in other factors that could significantly affect
Liberated’s internal controls.

 

Section 5.29 Certain Registration Matters. Except as specified in the SEC
Reports filed as of the Effective Date, Liberated has not granted or agreed to
grant to any person any rights (including “piggy-back” registration rights) to
have any securities of Liberated registered with the SEC or any other
governmental authority that have not been satisfied.

 

Section 5.30 Disclosure. There is no fact relating to Liberated that Liberated
has not disclosed to the other Parties herein that materially and adversely
affects nor, insofar as Liberated can now foresee, will materially and adversely
affect, the condition (financial or otherwise), properties, assets, liabilities,
business operations, results of operations or prospects of Liberated. This
Agreement does not, and any Transaction Document will not, (i) contain any
representation, warranty or information by Purchaser that is false or misleading
with respect to any material fact, or (ii) omit to state any material fact
necessary in order to make the representations, warranties and information
contained and to be contained herein and therein (in the light of the
circumstances under which such representations, warranties and information were
or will be made or provided) not false or misleading.

 

 21 

 

 



Article VI. COVENANTS AND ADDITIONAL AGREEMENTS

 

Section 6.01 Access to Properties and Records. Following the Effective Date,
Liberated will afford to the officers and authorized Representatives of the
Shareholders access to the properties, books and records of Liberated, in order
that the Shareholders may have a full opportunity to make such reasonable
investigation as they shall desire to make of the affairs of such Liberated, and
will furnish the Shareholders with such additional financial and operating data
and other information as to the business and properties of Liberated as the
Shareholders shall from time to time reasonably request.

 

Section 6.02 Third Party Consents and Certificates. The Parties agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the Transactions.

 

Section 6.03 Liberated Affirmative Covenants. Until the earlier of Closing and
such time, if any, that this Agreement is terminated pursuant to the terms of
Article X, and except as otherwise contemplated by this Agreement or all of the
Shareholders shall otherwise consent in writing in advance, Liberated shall:

 

  (a) conduct the business of Liberated only in the Ordinary Course of Business
and will use commercially reasonable best efforts to maintain and preserve the
assets of Liberated, preserve intact the current business organization of
Liberated, and maintain the relations and goodwill with customers, creditors,
employees, agents, and others having business relationships with Liberated;    
    (b) provide the Shareholders and their respective Representatives and agents
reasonable access to the books and financial records of Liberated at any time
during normal business hours prior to the Closing Date, at the Shareholders’
sole cost and expense, to perform any inspections or evaluations and, upon
receiving from the Shareholders reasonable advance notice, observe any meetings
of management of Liberated and its management which the Shareholders reasonably
deem necessary or appropriate, other than any such meetings or portions thereof
which relate to this Agreement or Transactions;         (c) furnish to the
Shareholders true, correct and complete copies of all records, documentation and
other information in its possession as the Shareholders may reasonably request
concerning Liberated;         (d) furnish to the Shareholders copies of any and
all amendments or supplements to the SEC Reports filed with the SEC and all
subsequent registration statements and reports filed by Liberated subsequent to
the filing of any SEC Report with the SEC and any and all subsequent information
statements, proxy statements, reports or notices filed by Liberated with the SEC
or delivered to the stockholders of Liberated;

 

 22 

 

 



  (e) permit the Shareholders to, without any obligation to do so, contact any
Governmental Authority about any Governmental Authorizations or Requirements of
Law concerning Ngen;         (f) cause all Contracts to which Liberated is a
party to be performed to the extent required to be performed as of the Closing
Date in full;         (g) cooperate with the Shareholders with respect to all
filings, permits or consents that Liberated elects to make or obtain or is
required by Requirements of Law or other Persons to make or obtain in connection
with the Transactions;         (h) provide notice to the Shareholders as
promptly as reasonably practicable upon becoming aware of any event or
occurrence capable of causing a material impact on the business of Liberated;  
      (i) use commercially reasonable efforts to cause the conditions precedent
in Article VII to be satisfied.

 

Section 6.04 Liberated Negative Covenants. Until the earlier of Closing and such
time, if any, that this Agreement is terminated pursuant to the terms of Article
X, and except as otherwise contemplated by this Agreement or as the Shareholders
shall otherwise consent in writing in advance, Liberated will not, and shall
cause its Representatives not to, directly or indirectly:

 

  (a) Amend existing insurance coverage applicable to Liberated so long as such
insurance is available at commercially reasonable rates;         (b) dispose of
any individual capital asset, and not incur, create or assume any Lien on any
individual capital asset, in each case with a value in excess of $1,000, and
provided that such disposition will not materially impact the operation of the
business of Liberated or result in a Material Adverse Effect on Liberated;      
  (c) take any action which could be reasonably expected to prevent or
materially delay the consummation of the Transactions;         (d) enter into
any new material line of business or commit to any material capital expenditure
outside of the Ordinary Course of Business;         (e) (1) issue, authorize or
propose the issuance of any equity interests of Liberated, (2) adopt a plan of
complete or partial liquidation or resolutions providing for or authorizing such
liquidation or a dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization, or (3) make any distribution of, or
directly or indirectly repurchase, redeem or otherwise acquire, any equity
interests of Liberated, other than as contemplated herein;         (f) amend any
of the Organizational Documents of Liberated;         (g) (1) enter into, adopt,
materially amend, terminate, freeze, increase benefits under or agree to or make
any award or grant under any employee benefit plan (or any plan that would be an
employee benefit plan if in effect on the date hereof), (2) take any action to
accelerate any rights or benefits under any employee benefit plan, (3) make or
announce any increase in salaries, bonuses or other compensation or fringe
benefits payable or to become payable, or grant, announce, or increase any
termination or severance, retention, change-of-control or similar payments, to
any present or former employee, officer, director, agent or independent
contractor of Liberated, or (4) engage in any material reduction in force or
promote any employee to or at or above the level of officer or senior
management;

 

 23 

 

 

  (h) enter into any Contract that, if such contract had been in effect on the
date hereof, would have been material to the operations of Liberated, or amend
or terminate any such material Contract or waive or cancel any material right
thereunder, other than in the Ordinary Course of Business;         (i) sell,
lease or otherwise transfer, or create or incur any lien on the assets,
securities, property, interests or businesses of Liberated other than in the
Ordinary Course of Business;         (j) create, incur, or assume any
indebtedness or trade debt outside of the Ordinary Course of Business;        
(k) change any method of accounting or accounting practice or accounting policy
used by any Liberated, other than such changes required by GAAP or Requirements
of Law;         (l) settle or compromise any material claims against Liberated;
        (m) make, revoke or change any Tax election, file any amended Tax
Returns, settle or compromise any Tax liability or surrender any refund, waive
any statute of limitations with respect to assessment of any Tax or incur any
Tax liability outside of the Ordinary Course of Business in each case other than
as required by any Requirements of Law;         (n) acquire any business or
Person, by merger, consolidation or otherwise, in a single transaction or a
series of related transactions; or         (o) agree to take any of the
foregoing actions, except as expressly contemplated by this Agreement and the
other agreements expressly contemplated hereby.

 

Section 6.05 Liberated No-Shop.

 

  (a) From the Effective Date until the first to occur of the Closing or the
termination of this Agreement in accordance with its terms, (i) Liberated shall
not, and (ii) Liberated shall cause the Representatives of Liberated not to,
directly or indirectly:

 

  (i) solicit, initiate, knowingly encourage or knowingly facilitate the making,
submission or announcement of any Acquisition Proposal or Acquisition Inquiry;  
      (ii) furnish any non-public information regarding Liberated to any Person
who has made an Acquisition Proposal or an Acquisition Inquiry;         (iii)
engage in discussions or negotiations with any Person who has made an
Acquisition Proposal or an Acquisition Inquiry (other than discussions in the
Ordinary Course of Business that are unrelated to an Acquisition Proposal or
Acquisition Inquiry, which shall be permitted);

 

 24 

 

 



  (iv) approve, endorse or recommend an Acquisition Proposal or Acquisition
Inquiry;         (v) withdraw or propose to withdraw its approval and
recommendation in favor of this Agreement and the Transactions; or         (vi)
enter into any letter of intent, agreement in principle, merger, acquisition,
purchase or joint venture agreement or other similar agreement for any Liberated
Acquisition Transaction.

 

  (b) From the Effective Date until the first to occur of the Closing or the
termination of this Agreement in accordance with its terms, Liberated shall not,
and Liberated shall ensure that the management of Liberated shall not, (i)
approve or recommend, or propose publicly to approve or recommend, any
Acquisition Proposal, (ii) take any action to make the provisions of any “fair
price”, “moratorium”, “control share acquisition”, “business combination” or
other similar anti-takeover statute or regulation inapplicable to any
transaction contemplated by an Acquisition Proposal, or (iii) approve or
recommend, or propose publicly to approve or recommend, or cause or authorize
Liberated to enter into, any letter of intent, agreement in principle, merger,
acquisition, or other Contract in respect of or relating to an Acquisition
Proposal.         (c) Liberated shall promptly, within 36 hours, advise the
Shareholders orally and in writing of any Acquisition Proposal or Acquisition
Inquiry (including the identity of the Person making or submitting such
Acquisition Proposal or Acquisition Inquiry and the terms thereof and all
material modifications thereto) that is made or submitted by any Person during
the period beginning on the Effective Date and ending upon the Closing or the
termination of this Agreement in accordance with its terms. Liberated shall keep
the Shareholders reasonably informed on a current basis of any material
developments in the status and terms of any such Acquisition Proposal or
Acquisition Inquiry (including whether such Acquisition Proposal or Acquisition
Inquiry has been withdrawn or rejected and any material change to the terms
thereof).         (d) Liberated shall immediately cease and cause to be
terminated any discussions existing as of the Effective Date with any Person
that relate to any Acquisition Proposal or Acquisition Inquiry proposed on or
prior to the Effective Date. Liberated acknowledges and agree that any actions
taken by or at the direction of a Representative of Liberated that, if taken by
Liberated, would constitute a breach or violation of this Section 6.05 will be
deemed to constitute a breach and violation of this Section 6.05 by Liberated.

 

Article VII. CONDITIONS PRECEDENT TO OBLIGATIONS OF LIBERATED

 

Section 7.01 Conditions. The obligations of Liberated to consummate the Closing
are subject to the satisfaction or waiver, by Liberated in its sole discretion,
at or before the Closing Date, of the conditions as set forth in the remainder
of this Article VII.

 

 25 

 



 

Section 7.02 Representations; Warranties and Covenants.

 

  (a) All of the representations and warranties of the Shareholders contained in
this Agreement shall be true and correct in all material respects, other than
any representations or warranties qualified as to materiality, which shall be
true and correct in all respects, in each case when made and on and as of the
Closing Date (with the same effect as though such representations and warranties
had been made on and as of the Closing Date), except for such representations
and warranties which are made as of a specified date, which shall be true and
correct in all respects or in all material respects, as applicable, as of such
date, and the Shareholders shall have performed or complied with all covenants
and conditions required by this Agreement to be performed or complied with by
the Shareholders prior to or at the Closing.         (b) All of the
representations and warranties of Mr. Conway contained in this Agreement shall
be true and correct in all material respects, other than any representations or
warranties qualified as to materiality, which shall be true and correct in all
respects, in each case when made and on and as of the Closing Date (with the
same effect as though such representations and warranties had been made on and
as of the Closing Date), except for such representations and warranties which
are made as of a specified date, which shall be true and correct in all respects
or in all material respects, as applicable, as of such date, and Mr. Conway
shall have performed or complied with all covenants and conditions required by
this Agreement to be performed or complied with by Mr. Conway prior to or at the
Closing.

 

Section 7.03 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or Governmental
Authority which prohibits the consummation of the Transactions and no Action
shall have been commenced by or before any Governmental Authority against any
Party seeking to restrain or materially and adversely alter the Transactions.

 

Section 7.04 Deliverables. Liberated and Mr. Conway shall have received the
items and documents as required herein at the Closing.

 

Section 7.05 Audited Financials. Ngen shall have provided to Liberated audited
financial statements for Ngen and related auditor reports thereon from its
existing Public Company Accounting Oversight Board-registered auditors which
consents to the inclusion of its statements in SEC public filings, for each of
the two most recently ended fiscal years and any other period audited financials
are required to be included in the SEC Reports following the Closing pursuant to
applicable Law, and unaudited statements for any other required interim periods.

 



 26 

 



 

Article VIII. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SHAREHOLDERS

 

Section 8.01 Conditions. The obligations of each of the Shareholders to
consummate the Closing are subject to the satisfaction or waiver, by each of the
Shareholders in their sole discretion, at or before the Closing Date of the
conditions as set forth in the remainder of this Article VIII.

 

Section 8.02 Representations; Warranties and Covenants.

 

  (a) All of the representations and warranties of Liberated contained in this
Agreement shall be true and correct in all material respects, other than any
representations or warranties qualified as to materiality, which shall be true
and correct in all respects, in each case when made and on and as of the Closing
Date (with the same effect as though such representations and warranties had
been made on and as of the Closing Date), except for such representations and
warranties which are made as of a specified date, which shall be true and
correct in all respects or in all material respects, as applicable, as of such
date, and other than the representations and warranties contained in Section
5.12 which shall be true and correct in all respects, and Liberated shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Liberated prior to or at the
Closing.         (b) All of the representations and warranties of Mr. Conway
contained in this Agreement shall be true and correct in all material respects,
other than any representations or warranties qualified as to materiality, which
shall be true and correct in all respects, in each case when made and on and as
of the Closing Date (with the same effect as though such representations and
warranties had been made on and as of the Closing Date), except for such
representations and warranties which are made as of a specified date, which
shall be true and correct in all respects or in all material respects, as
applicable, as of such date, and other than the representations and warranties
contained in Section 4.05 which shall be true and correct in all respects, and
Mr. Conway shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by Mr. Conway prior
to or at the Closing.

 

Section 8.03 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or Governmental
Authority which prohibits the consummation of the Transactions and no Action
shall have been commenced by or before any Governmental Authority against any
Party seeking to restrain or materially and adversely alter the Transactions.

 

Section 8.04 Deliverables. The Shareholders shall have received the items and
documents as required herein at the Closing.

 

Section 8.05 No Material Adverse Effect. There shall not have occurred any
Material Adverse Effect on Liberated prior to the Closing Date.

 

Section 8.06 Due Diligence Review. The Shareholders shall have completed their
due diligence review of Liberated to the sole discretion and satisfaction of the
Shareholders, provided, however, that any such determination by the
Shareholders, or any waiver of this condition by the Shareholders, shall not
alter, amend or modify any of the representations, warranties covenants or
agreement of Liberated herein or the right or ability of the Shareholders to
rely thereon or to enforce the same.

 



 27 

 



 

Section 8.07 Audited Financials. Ngen shall have provided to Liberated the
audited financial statements as provided to Liberated in Section 7.05.

 

Section 8.08 Preferred Stock. Liberated shall have no classes or series of
preferred stock authorized, issued or outstanding, other than the Series X
Stock.

 

Section 8.09 Purchase Agreement. The transactions pursuant to the Stock Purchase
Agreement by and between Broken Circuit Technologies, Inc., an Affiliate of the
Shareholders, and Mr. Conway, dated as of August 15, 2019 (the “Purchase
Agreement”), shall have closed in accordance with the terms and conditions
therein.

 

Article IX. CONDITIONS PRECEDENT TO OBLIGATIONS OF MR. CONWAY

 

Section 9.01 Conditions. The obligations of Mr. Conway to consummate the Closing
are subject to the satisfaction or waiver, by Mr. Conway in his sole discretion,
at or before the Closing Date of the conditions as set forth in the remainder of
this Article IX.

 

Section 9.02 Representations; Warranties and Covenants.

 

  (a) All of the representations and warranties of Liberated contained in this
Agreement shall be true and correct in all material respects, other than any
representations or warranties qualified as to materiality, which shall be true
and correct in all respects, in each case when made and on and as of the Closing
Date (with the same effect as though such representations and warranties had
been made on and as of the Closing Date), except for such representations and
warranties which are made as of a specified date, which shall be true and
correct in all respects or in all material respects, as applicable, as of such
date, and Liberated shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Liberated prior to or at the Closing.         (b) All of the representations and
warranties of the Shareholders contained in this Agreement shall be true and
correct in all material respects, other than any representations or warranties
qualified as to materiality, which shall be true and correct in all respects, in
each case when made and on and as of the Closing Date (with the same effect as
though such representations and warranties had been made on and as of the
Closing Date), except for such representations and warranties which are made as
of a specified date, which shall be true and correct in all respects or in all
material respects, as applicable, as of such date, and the Shareholders shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by the Shareholders prior to or at
the Closing.

 

Section 9.03 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or Governmental
Authority which prohibits the consummation of the Transactions and no Action
shall have been commenced by or before any Governmental Authority against any
Party seeking to restrain or materially and adversely alter the Transactions.

 

Section 9.04 Deliverables. Mr. Conway shall have received the items and
documents as required herein at the Closing.

 

 28 

 



 

Article X. DEFAULT AND TERMINATION

 

Section 10.01 Default by Liberated. If Liberated fails to perform any of its
material obligations under this Agreement, or is in breach in any material
respect of any representation, warranty, covenant or agreement on the part of
Liberated set forth in this Agreement, and, if such breach or failure is capable
of being cured, such failure or breach has not been cured within 10 days after
receipt of notice from another Party of such breach by Liberated, then Liberated
shall be in default hereunder (such event, a “Liberated Default”). In the event
of a Liberated Default, either (A) the Shareholders, acting jointly or (B) Mr.
Conway, shall be entitled to elect either (1) to bring an action for specific
performance of this Agreement pursuant to Section 13.18 or (2) to terminate this
Agreement pursuant to Section 10.04 and proceed against Liberated for payment
for expenses as set forth in Section 10.05. This provision shall be in addition
to the Parties’ rights and remedies as set forth in Article XI.

 

Section 10.02 Default by the Shareholders. If any of the Shareholders fail to
perform any of their respective material obligations under this Agreement, or is
in breach in any material respect of any representation, warranty, covenant or
agreement on the part of the Shareholders set forth in this Agreement, and, if
such breach or failure is capable of being cured, such failure or breach has not
been cured within 10 days after receipt of notice from another Party of such
breach by the Shareholders, then the Shareholders shall be in default hereunder
(such event, a “Shareholder Default”). In the event of a Shareholder Default,
either (A) Liberated or (B) Mr. Conway, shall be entitled to elect either (1) to
bring an action for specific performance of this Agreement pursuant to Section
13.18 or (2) to terminate this Agreement pursuant Section 10.04 and proceed
against the Shareholders for payment for expenses as set forth in Section 10.05.
This provision shall be in addition to the Parties’ rights and remedies as set
forth in Article XI.

 



Section 10.03 Default by Mr. Conway. If Mr. Conway fails to perform any of his
material obligations under this Agreement, or is in breach in any material
respect of any representation, warranty, covenant or agreement on the part of
Mr. Conway set forth in this Agreement, and, if such breach or failure is
capable of being cured, such failure or breach has not been cured within 10 days
after receipt of notice from another Party of such breach by Mr. Conway, then
Mr. Conway shall be in default hereunder (such event, a “Mr. Conway Default”).
In the event of a Mr. Conway Default, either (A) the Shareholders, acting
jointly, or (B) Liberated, shall be entitled to elect either (1) to bring an
action for specific performance of this Agreement pursuant to Section 13.18 or
(2) to terminate this Agreement pursuant to Section 10.04 and proceed against
Mr. Conway for payment for expenses as set forth in Section 10.05. This
provision shall be in addition to the Parties’ rights and remedies as set forth
in Article XI.

 



 29 

 



 

Section 10.04 Termination. This Agreement may be terminated at any time before
the Closing Date, as follows:

 

  (a) by mutual written consent of all of the Parties;         (b) by any Party,
upon written notice to the other Parties, if there shall be in effect a final
nonappealable order, judgment, injunction or decree entered by or with any
Governmental Authority restraining, enjoining or otherwise prohibiting the
consummation of the Transactions;         (c) by Liberated, upon written notice
to all of the other Parties, if there shall have been a Shareholder Default or a
Mr. Conway Default;         (d) by the Shareholders, acting jointly, upon
written notice to all of the other Parties, if there shall have been a Liberated
Default or a Mr. Conway Default;         (e) by Mr. Conway, upon written notice
to all of the other Parties, if there shall have been a Liberated Default or a
Shareholder Default;         (f) by the Shareholders, upon written notice to the
other Parties, in the event that a Material Adverse Effect with respect to
Liberated has occurred prior to the Closing;         (g) by the Shareholders,
upon written notice to the other Parties, at any time in the event that the
Shareholders’ due diligence review of Liberated is unsatisfactory to the
Shareholders for any reason in their sole discretion;         (h) by either the
Shareholders acting jointly, or Mr. Conway, upon written notice to the other
Parties, in the event that the transactions as set forth in the Purchase
Agreement have not closed in accordance with their terms by August 31, 2019;    
    (i) by any of (1) the Shareholders acting jointly, (2) Liberated or (3) and
Mr. Conway, if the Closing has not occurred by October 31, 2019, provided,
however, that the right to terminate this Agreement under this Section 10.04(i)
shall not be available:

 

  (i) to the Shareholders if, as of such time, any other Party has a right to
terminate this Agreement pursuant to this Section 10.04 due to a Shareholder
Default or in the event that the failure of the Closing to so occur was caused
by any of the Shareholders, other than in compliance with their rights
hereunder; or         (ii) to Liberated if, as of such time, any other Party has
a right to terminate this Agreement pursuant to this Section 10.04 due to a
Liberated Default or in the event that the failure of the Closing to so occur
was caused by Liberated, other than in compliance with their rights hereunder;
or         (iii) to Mr. Conway if, as of such time, any other Party has a right
to terminate this Agreement pursuant to this Section 10.04 due to a Mr. Conway
Default or in the event that the failure of the Closing to so occur was caused
by Mr. Conway, other than in compliance with their rights hereunder.

 

Section 10.05 Termination Costs.

 

  (a) If this Agreement is validly terminated by any Party hereunder as a result
of a Liberated Default, and only in that event, then, promptly but in any event
within three Business Days following such termination, Liberated shall pay to
each other Party an amount in cash equal to each of such Party’s respective
reasonable out of pocket costs incurred with respect to the Transactions
following the Effective Date, by wire transfer of immediately available funds to
one or more accounts designated in writing by the applicable other Party.

 

 30 

 



 

  (b) If this Agreement is validly terminated by any Party hereunder as a result
of a Shareholder Default, and only in that event, then, promptly but in any
event within three Business Days following such termination, the Shareholders,
collectively, shall pay to each other Party an amount in cash equal to each of
such Party’s respective reasonable out of pocket costs incurred with respect to
the Transactions following the Effective Date, by wire transfer of immediately
available funds to one or more accounts designated in writing by the applicable
other Party.         (c) If this Agreement is validly terminated by any Party
hereunder as a result of a Mr. Conway Default, and only in that event, then,
promptly but in any event within three Business Days following such termination,
Mr. Conway shall pay to each other Party an amount in cash equal to each of such
Party’s respective reasonable out of pocket costs incurred with respect to the
Transactions following the Effective Date, by wire transfer of immediately
available funds to one or more accounts designated in writing by the applicable
other Party.         (d) Each Party acknowledges that the agreements contained
in this Section 10.05 are an integral part of the Transactions and that, without
these agreements, the Parties would not enter into this Agreement. Accordingly
if any Party fails to pay any amounts due pursuant to this Section 10.05 (the
“First Party”), and, in order to obtain such payment, the other party (the
“Second Party”) commences any action, arbitration, hearing, litigation or suit
(whether civil, criminal, administrative, investigative, or informal) that
results in a judgment against the First Party for the amounts set forth in this
Section 10.05, the First Party shall pay to the Second Party the Second Party’s
costs and expenses (including reasonable attorneys’ fees and expenses) in
connection with such proceeding, together with interest on the amounts due
pursuant to this Section 10.05 from the date such payment was required to be
made until the date of payment at the prime lending rate as published in The
Wall Street Journal in effect on the date such payment was required to be made.

 

Section 10.06 Effect of Termination. In the event of termination of this
Agreement pursuant to this Article X, this Agreement (other than this Article X,
Article XI, Article XII and Article XIII) shall become void and of no further
force or effect with no liability on the part of any Party; provided, however,
that, any such termination shall not relieve any Party from liability any
liability or obligation arising prior to such termination.

 

 31 

 



 

Article XI. INDEMNIFICATION

 

Section 11.01 Indemnification Obligations Generally.

 

  (a) In the event that the Closing occurs, the Shareholders, jointly and
severally, hereby agree to indemnify and hold harmless to the fullest extent
permitted by applicable law, each other Party and each of their respective
Affiliates and each of its and their respective members, managers, partners,
directors, officers, employees, stockholders, attorneys and agents and permitted
assignees (each a “Shareholder Indemnified Party”), against and in respect of
any and all out-of-pocket loss, cost, payments, demand, penalty, forfeiture,
expense, liability, judgment, deficiency or damage, and diminution in value or
claim (including actual costs of investigation and attorneys’ fees and other
costs and expenses) (all of the foregoing collectively, “Losses” and each a
“Loss”) incurred or sustained by any Shareholder Indemnified Party as a result
of or in connection with (i) any breach or inaccuracy of any of the
representations or warranties of the Shareholders set forth herein or in any
other Transaction Document; (ii) any breach or non-fulfillment of any covenant,
agreement or obligation of the Shareholders set forth herein or in any other
Transaction Document; (iii) any breach or non-fulfillment of any covenant,
agreement or obligation of Ngen set forth herein or in any other Transaction
Document which is to be fulfilled or complied after the Closing Date; (iv) any
breach or non-fulfillment of any covenant, agreement or obligation of Liberated
set forth herein or in any other Transaction Document which is to be fulfilled
or complied after the Closing Date; or (v) any claim by any Person for brokerage
or finder’s fees or commissions or similar payments based upon any agreement or
understanding made, or alleged to have been made, by any of the Shareholders or
any Person acting on any of their behalf in connection with any Transactions.  
      (b) In the event that the Closing occurs, Mr. Conway hereby agrees to
indemnify and hold harmless to the fullest extent permitted by applicable law,
each other Party and each of their respective Affiliates and each of its and
their respective members, managers, partners, directors, officers, employees,
stockholders, attorneys and agents and permitted assignees (each a “Conway
Indemnified Party”), against and in respect of any and all Losses incurred or
sustained by any Conway Indemnified Party as a result of or in connection with
(i) any breach or inaccuracy of any of the representations or warranties of Mr.
Conway or Liberated set forth herein or in any other Transaction Document; (ii)
any breach or non-fulfillment of any covenant, agreement or obligation of Mr.
Conway set forth herein or in any other Transaction Document; (iii) any breach
or non-fulfillment of any covenant, agreement or obligation of Liberated set
forth herein or in any other Transaction Document which is to be fulfilled or
complied with as of the Closing Date; or (iv) any claim by any Person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by Mr. Conway or
any Person acting on any of their behalf in connection with any Transactions.  
      (c) In the event that the Closing occurs, Liberated hereby agrees to
indemnify and hold harmless to the fullest extent permitted by applicable law,
each other Party and each of their respective Affiliates and each of its and
their respective members, managers, partners, directors, officers, employees,
stockholders, attorneys and agents and permitted assignees (each a “Liberated
Indemnified Party”), against and in respect of any and all Losses incurred or
sustained by any Liberated Indemnified Party as a result of or in connection
with (i) any breach or inaccuracy of any of the representations or warranties of
Liberated set forth herein or in any other Transaction Document; (ii) any breach
or non-fulfillment of any covenant, agreement or obligation of Liberated set
forth herein or in any other Transaction Document; or (iii) any claim by any
Person for brokerage or finder’s fees or commissions or similar payments based
upon any agreement or understanding made, or alleged to have been made, by
Liberated or any Person acting on its behalf in connection with any
Transactions.

 

 32 

 



 

  (d) A Party obligated to provide indemnification hereunder shall be referred
to as the “Indemnifying Party” and a Party entitled to indemnification hereunder
shall be referred to as the “Indemnified Party” and if there is more than one
Party entitled to indemnification hereunder from an Indemnifying Party with
respect to any particular claim hereunder, then all such Parties shall
collectively be referred to as the “Indemnified Party.”

 

Section 11.02 Procedure. The following shall apply with respect to all claims
for indemnification hereunder:

 

  (a) If any Indemnified Party receives notice of the assertion or commencement
of any Action made or brought by any Person who is not a Party or an Affiliate
of a Party or a Representative of the foregoing (a “Third-Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party is obligated
to provide indemnification under this Agreement, the Indemnified Party shall
give the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than thirty (30) calendar days after receipt of such notice of
such Third-Party Claim. The failure to give such prompt written notice shall
not, however, relieve the Indemnifying Party of its indemnification obligations.
The notice as set forth above shall describe the Third-Party Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have the right to participate in, or by giving written notice to the Indemnified
Party, to assume the defense of any Third-Party Claim at the Indemnifying
Party’s expense and by the Indemnifying Party’s own counsel, and the Indemnified
Party shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third-Party Claim, subject to
Section 11.02(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third-Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third-Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third-Party
Claim, the Indemnified Party may, subject to Section 11.02(b), pay, compromise,
defend such Third-Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third-Party Claim. The Parties
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third-Party Claim, including making available (subject to the
provisions of Section 13.05) records relating to such Third-Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending Party, management employees of the non-defending
Party as may be reasonably necessary for the preparation of the defense of such
Third-Party Claim.

 

 33 

 



 

  (b) Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not enter into settlement of any Third-Party Claim without the prior
written consent of the Indemnified Party, except as provided in this Section
11.02(b). If a firm offer is made to settle a Third-Party Claim without leading
to liability or the creation of a financial or other obligation on the part of
the Indemnified Party and provides, in customary form, for the unconditional
release of each Indemnified Party from all liabilities and obligations in
connection with such Third-Party Claim and the Indemnifying Party desires to
accept and agree to such offer, the Indemnifying Party shall give written notice
to that effect to the Indemnified Party. If the Indemnified Party fails to
consent to such firm offer within ten days after its receipt of such notice, the
Indemnified Party may continue to contest or defend such Third-Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such
Third-Party Claim shall not exceed the amount of such settlement offer. If the
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Third-Party Claim, the Indemnifying Party may settle the
Third-Party Claim upon the terms set forth in such firm offer to settle such
Third-Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 11.02(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).         (c) Any Action by an Indemnified Party on account
of a Loss which does not result from a Third-Party Claim (a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than thirty
(30) calendar days after the Indemnified Party becomes aware of such Direct
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations. Such notice
by the Indemnified Party shall describe the Direct Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have
thirty (30) calendar days after its receipt of such notice to respond in writing
to such Direct Claim. The Indemnified Party shall allow the Indemnifying Party
and its professional advisors to investigate the matter or circumstance alleged
to give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
as the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within such thirty (30)
calendar day period, the Indemnifying Party shall be deemed to have rejected
such claim, in which case the Indemnified Party shall be free to pursue such
remedies as may be available to the Indemnified Party on the terms and subject
to the provisions of this Agreement.         (d) Upon a reasonable request made
by the Indemnifying Party, each Indemnified Party seeking indemnification
hereunder in respect of any Direct Claim, hereby agrees to consult with the
Indemnifying Party and act reasonably to take actions reasonably requested by
the Indemnifying Party in order to attempt to reduce the amount of Losses in
respect of such Direct Claim. Any costs or expenses associated with taking such
actions shall be included as Losses hereunder.

 

 34 

 



 

Section 11.03 Certain Limitations. The indemnification provided for in this
Article XI shall be subject to the following limitations:

 

  (a) The Shareholders, collectively, shall not be liable to the Shareholder
Indemnified Parties for indemnification under Section 11.01(a) until the
aggregate amount of all Losses, collectively with respect to all of the
Shareholder Indemnified Parties, in respect of indemnification under Section
11.01(a) exceeds $10,000 (the “Basket”), in which event the Shareholders shall,
collectively, be required to pay or be liable for all such Losses in excess of
the Basket, provided that the Parties acknowledge and agree that the maximum
liability of the Shareholders, collectively, for indemnification pursuant to
this Article XI shall be the sum of $100,000 (the “Cap”), and the Shareholders,
collectively, shall not have any liability to the Shareholder Indemnified
Parties, collectively, in excess of the Cap.         (b) Mr. Conway shall not be
liable to the Conway Indemnified Parties for indemnification under Section
11.01(b) until the aggregate amount of all Losses, collectively with respect to
all of the Conway Indemnified Parties, in respect of indemnification under
Section 11.01(b) exceeds the Basket, in which event Mr. Conway shall be required
to pay or be liable for all such Losses in excess of the Basket, provided that
the Parties acknowledge and agree that the maximum liability of Mr. Conway for
indemnification pursuant to this Article XI shall be the Cap, and Mr. Conway
shall not have any liability to the Conway Indemnified Parties, collectively, in
excess of the Cap.         (c) Liberated shall not be liable to the Liberated
Indemnified Parties for indemnification under Section 11.01(c) until the
aggregate amount of all Losses, collectively with respect to all of the
Liberated Indemnified Parties, in respect of indemnification under Section
11.01(c) exceeds the Basket, in which event Liberated shall be required to pay
or be liable for all such Losses in excess of the Basket, provided that the
Parties acknowledge and agree that the maximum liability of Liberated for
indemnification pursuant to this Article XI shall be the Cap, and Liberated
shall not have any liability to the Liberated Indemnified Parties, collectively,
in excess of the Cap.

 

Section 11.04 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article XI or otherwise
pursuant to this Agreement, the Indemnifying Party shall satisfy its
indemnification obligations within fifteen (15) Business Days of such agreement
or adjudication. Any indemnification required by this Article XI for costs,
disbursements or expenses of any Indemnified Party in connection with
investigating, preparing to defend or defending any Third-Party Action or Direct
Claim shall be made by periodic payments by the Indemnifying Party to each
Indemnified Party during the course of the investigation or defense, as and when
bills are received or costs, disbursements or expenses are incurred.

 

Section 11.05 Insurance. Any indemnification payments hereunder shall take into
account any insurance proceeds or other third-party reimbursement actually
received.

 

Section 11.06 Effect of Investigation. The representations, warranties and
covenants of any Indemnifying Party, and any Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of any Indemnified Party
(including by any of its Representatives) or by reason of the fact that any
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate.

 

 35 

 



 

Section 11.07 Exclusive Remedy. The indemnification provisions contained in this
Article XI shall be the sole and exclusive remedy of the Parties with respect to
the Transactions for any and all breaches or alleged breaches of any
representations, warranties, covenants or agreements of the Parties hereto or
any other provision of this Agreement or arising out of the Transactions, except
(i) with respect to any equitable remedy to which such Party may be entitled to
with respect to any claims or causes of action arising from the breach of any
covenants or agreement of a Party that is to be performed subsequent to the
Closing Date, or (ii) with respect to a Party, an actual and intentional fraud
with respect to this Agreement and the Contemplated Transactions. In furtherance
of the foregoing, each Party hereto, for itself and on behalf of its Affiliates,
hereby waives, from and after the Closing, to the fullest extent permitted under
applicable law and except as otherwise specified in this Article XI, any and all
rights, claims and causes of action it may have against any other Party hereto
relating to the subject matter of this Agreement or any other agreement,
certificate or other document or instrument delivered pursuant to this
Agreement, arising under or based upon any applicable law.

 

Section 11.08 Time Limit. The obligations of the Parties under this Article XI
shall expire two (2) years from the Closing Date, except with respect to (i) an
indemnification claim asserted in accordance with the provisions of this Article
XI which remains unresolved, for which the obligation to indemnify shall
continue until such claim is resolved; and (ii) resolved claims for which
payment has not yet been paid to the indemnified Party.

 

Article XII. DISPUTE RESOLUTION

 

Section 12.01 Arbitration.

 

  (a) The Parties shall promptly submit any dispute, claim, or controversy
arising out of or relating to any Transaction Document (including with respect
to the meaning, effect, validity, termination, interpretation, performance, or
enforcement of any other Transaction Document) or any alleged breach thereof
(including any action in tort, contract, equity, or otherwise), to binding
arbitration before one arbitrator (the “Arbitrator”). Binding arbitration shall
be the sole means of resolving any dispute, claim, or controversy arising out of
or relating to any Transaction Document (including with respect to the meaning,
effect, validity, termination, interpretation, performance or enforcement of any
Transaction Document) or any alleged breach thereof (including any claim in
tort, contract, equity, or otherwise).         (b) If the Parties to the Dispute
cannot agree upon the Arbitrator within ten (10) Business Days of the
commencement of the efforts to so agree on an Arbitrator, each Party which is a
party to the Dispute shall select one arbitrator and the arbitrators so selected
shall select the sole Arbitrator who shall hear and resolve the Dispute.        
(c) The laws of the State of Nevada shall apply to any arbitration hereunder. In
any arbitration hereunder, this Agreement and any agreement contemplated hereby
shall be governed by the laws of the State of Nevada applicable to a contract
negotiated, signed, and wholly to be performed in the State of Nevada, which
laws the Arbitrator shall apply in rendering his decision. The Arbitrator shall
issue a written decision, setting forth findings of fact and conclusions of law,
within sixty (60) days after he shall have been selected. The Arbitrator shall
have no authority to award punitive or other exemplary damages.

 

 36 

 



 

  (d) The arbitration shall be held in Dallas, Texas in accordance with and
under the then-current provisions of the rules of the American Arbitration
Association, except as otherwise provided herein.         (e) On application to
the Arbitrator, any Party shall have rights to discovery to the same extent as
would be provided under the Federal Rules of Civil Procedure, and the Federal
Rules of Evidence shall apply to any arbitration under any Transaction Document;
provided, however, that the Arbitrator shall limit any discovery or evidence
such that his decision shall be rendered within the period referred to in
Section 12.01(c).         (f) The Arbitrator may, at his discretion and at the
expense of the Party who will bear the cost of the arbitration, employ experts
to assist him in his determinations.         (g) The costs of the arbitration
proceeding and any proceeding in court to confirm any arbitration award or to
obtain relief, as applicable (including actual attorneys’ fees and costs), shall
be borne by the unsuccessful Party and shall be awarded as part of the
Arbitrator’s decision, unless the Arbitrator shall otherwise allocate such costs
in such decision. The determination of the Arbitrator shall be final and binding
upon the Parties and not subject to appeal.         (h) Any judgment upon any
award rendered by the Arbitrator may be entered in and enforced by any court of
competent jurisdiction. The Parties expressly consent to the exclusive
jurisdiction of the Federal and State of Texas courts located in Dallas County,
Texas to enforce any award of the Arbitrator or to render any provisional,
temporary, or injunctive relief in connection with or in aid of the Arbitration.
The Parties expressly consent to the personal and subject matter jurisdiction of
the Arbitrator to arbitrate any and all matters to be submitted to arbitration
hereunder. None of the Parties hereto shall challenge any arbitration hereunder
on the grounds that any party necessary to such arbitration (including the
Parties) shall have been absent from such arbitration for any reason, including
that such Party shall have been the subject of any bankruptcy, reorganization,
or insolvency proceeding.

 

Section 12.02 Waiver of Jury Trial; Exemplary Damages.

 

  (a) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 12.02(a).

 

 37 

 



 

  (b) Each of the Parties acknowledge that each has been represented in
connection with the signing of this waiver by independent legal counsel selected
by the respective Party and that such Party has discussed the legal consequences
and import of this waiver with legal counsel. Each of the Parties further
acknowledge that each has read and understands the meaning of this waiver and
grants this waiver knowingly, voluntarily, without duress and only after
consideration of the consequences of this waiver with legal counsel.

 

Article XIII. MISCELLANEOUS

 

Section 13.01 Brokers. The Parties agree that there were no finders or brokers
involved in bringing the Parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. Each Party agrees to
indemnify each other Party against any claim by any Person for any commission,
brokerage, or finder’s fee arising from the Transactions based on any alleged
agreement or understanding between the indemnifying Party and such Person,
whether express or implied from the actions of the indemnifying Party.

 

Section 13.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the Laws of the State of Nevada, without
giving effect to the principles of conflicts of law thereunder. Subject to
Article XII, each of the Parties (a) irrevocably consents and agrees that any
legal or equitable action or proceedings arising under or in connection with any
Transaction Document shall be brought exclusively in the state or federal courts
of the United States with jurisdiction in Dallas County, Texas. By execution and
delivery of this Agreement, each Party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such Party may now or hereafter have to object to such
jurisdiction.

 

Section 13.03 Notices.

 



  (a) Any notice or other communications required or permitted hereunder shall
be in writing and shall be sufficiently given if personally delivered to it or
sent by email with return receipt requested, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:







 

If to any of the Shareholders:

 

Clifford Rhee

5430 LBJ Freeway Suite 1200

Dallas, TX 75240

Email: cliff.rhee@ngen-tech.com

 

 38 

 





 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: jcacomanolis@anthonypllc.com

 

If to Liberated:

 

Liberated Solutions, Inc.

Attn: Chief Executive Officer

17701 E 36th Street CTS

Independence, MO 64055

 

With copies, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: jcacomanolis@anthonypllc.com

 

And

 

BRUNSON CHANDLER & JONES, PLLC

Attn: Chase Chandler

175 S. Main Street, Suite 1410

Salt Lake City, UT 84111

Email: chase@bcjlaw.com

 

If to Mr. Conway:

 

Brian Conway

c/o BRUNSON CHANDLER & JONES, PLLC

Attn: Chase Chandler

175 S. Main Street, Suite 1410

Salt Lake City, UT 84111

Email: bconway1@warwick.net

 

  (b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.         (c) Any notice
hereunder shall be deemed to have been given (i) upon receipt, if personally
delivered, (ii) on the day after dispatch, if sent by overnight courier, (iii)
upon dispatch, if transmitted by email with return receipt requested and
received and (iv) three (3) days after mailing, if sent by registered or
certified mail.

 

 39 

 



 

Section 13.04 Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce any Transaction Document or to secure relief from any default
hereunder or breach hereof, the prevailing Party shall be reimbursed by the
losing Party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 13.05 Confidentiality. Each Party agrees that, unless and until the
transactions contemplated by the Transaction Documents have been consummated, it
and its Representatives will hold in strict confidence all data and information
obtained with respect to another Party or any subsidiary thereof from any
Representative, officer, director or employee, or from any books or records or
from personal inspection, of such other Party, and shall not use such data or
information or disclose the same to others, except (i) to the extent such data
or information is published, is a matter of public knowledge, or is required by
Law to be published; or (ii) to the extent that such data or information must be
used or disclosed in order to consummate the transactions contemplated by the
Transaction Documents.

 

Section 13.06 Public Announcements and Filings. Unless required by applicable
Law or regulatory authority, none of the Parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
Representatives in connection with the Transactions) or file any document,
relating to this Agreement and the Transactions, except as may be mutually
agreed by the Parties. Copies of any such filings, public announcements or
disclosures, including any announcements or disclosures mandated by Law or
regulatory authorities, shall be delivered to each Party at least one (1)
business day prior to the release thereof.

 

Section 13.07 Third Party Beneficiaries. This contract is strictly between the
Parties and, except as specifically provided, no other Person and no director,
officer, stockholder (other than the Shareholders), employee, agent, independent
contractor or any other Person shall be deemed to be a third-party beneficiary
of this Agreement.

 

Section 13.08 Expenses. Whether or not the Transactions are consummated, each
Party will bear its own respective expenses, including legal, accounting and
professional fees, incurred in connection with the Transactions, other than as
specifically set forth herein.

 

Section 13.09 Entire Agreement. This Agreement, the Purchase Agreement and the
other Transaction Documents represent the entire agreement between the Parties
relating to the subject matter thereof and supersedes all prior agreements,
understandings and negotiations, written or oral, with respect to such subject
matter.

 

Section 13.10 Survival; Termination. The representations, warranties and
covenants and agreements of the Parties shall survive the Closing Date and the
consummation of the Transactions for a period of two years.

 

 40 

 



 

Section 13.11 Amendment; Waiver; Remedies; Agent.

 

  (a) This Agreement may be amended, modified, superseded, terminated or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed all of
the Parties.         (b) Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
Party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing, except as otherwise specifically set forth herein.      
  (c) Neither any failure or delay in exercising any right or remedy hereunder
or in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any Party from enforcing any right or
remedy or from requiring satisfaction of any condition. No notice to or demand
on a Party waives or otherwise affects any obligation of that Party or impairs
any right of the Party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by any
Transaction Document. No exercise of any right or remedy with respect to a
breach of any Transaction Document shall preclude exercise of any other right or
remedy, as appropriate to make the aggrieved Party whole with respect to such
breach, or subsequent exercise of any right or remedy with respect to any other
breach.         (d) Notwithstanding anything else contained herein, no Party
shall seek, nor shall any Party be liable for, consequential, punitive or
exemplary damages, under any tort, contract, equity, or other legal theory, with
respect to any breach (or alleged breach) of any Transaction Document or any
provision hereof or any matter otherwise relating hereto or arising in
connection herewith.

 

Section 13.12 Counsel. Each of the Parties acknowledge and recognize that
Anthony L.G., PLLC and its attorneys have acted as legal counsel to Ngen, the
Shareholders and Liberated, and their respective Affiliates and Representatives
prior to the Effective Date, and Anthony L.G., PLLC and its attorneys will
continue to act as legal counsel to Liberated, Ngen and the Shareholders after
the Closing Date. Each of the Parties waives, on each of their own behalf and
agrees to cause any Affiliates, subsidiaries, members, shareholders, agents,
Representatives or partners of each of the forgoing to waive, any conflicts that
may arise in connection with Anthony L.G., PLLC and its attorneys representing
Liberated, Ngen and the Shareholders after the Closing Date. Without limiting
the generality of the foregoing, the Parties agree that no Party or any of their
respective Affiliates or Representatives shall seek to have Anthony L.G., PLLC
or its attorneys disqualified from representing any Party or any of their
respective Affiliates or Representatives in any dispute (whether in contract or
tort) or any other matter that may arise between the Parties or any other
parties following the Effective Date, including any matter based upon, arising
out of or related to any Transaction Document or any of the Transactions, in
whole or in part. The Parties hereto agree to take, and to cause their
respective Affiliates and Representatives to take, all commercially reasonable
steps necessary to implement the intent of this Section 13.12. Each of the
Parties each acknowledges that it has had the opportunity to discuss and obtain
adequate information concerning the significance and material risks of, and
reasonable available alternatives to, the waivers, permissions and other
provisions of any Transaction Document, including the opportunity to consult
with counsel other than Anthony L.G., PLLC and its attorneys, and that Anthony
L.G., PLLC has recommended to each of the Parties that they do so.

 



 41 

 



 

Section 13.13 Arm’s Length Bargaining; No Presumption Against Drafter. The
Transaction Documents have each been negotiated at arm’s-length by parties of
equal bargaining strength, each represented by counsel or having had but
declined the opportunity to be represented by counsel and having participated in
the drafting of the Transaction Documents. No Transaction Document creates any
fiduciary or other special relationship between the Parties, and no such
relationship otherwise exists. No presumption in favor of or against any Party
in the construction or interpretation of any Transaction Document or any
provision hereof shall be made based upon which Person might have drafted any
Transaction Document or such provision.

 

Section 13.14 Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the Parties.

 

Section 13.15 No Assignment or Delegation. No Party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, without the written consent of the all of the other
Parties and any purported assignment or delegation without such consent shall be
void, in addition to constituting a material breach of this Agreement. Each
Transaction Document shall be binding on the permitted successors and assigns of
the parties hereto or thereto.

 



Section 13.16 Commercially Reasonable Efforts. Subject to the terms and
conditions herein provided, each Party shall use their respective commercially
reasonable efforts to perform or fulfill all conditions and obligations to be
performed or fulfilled by it under the Transaction Documents so that the
Transactions shall be consummated as soon as practicable, and to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws and regulations to consummate and make
effective this Agreement and the Transactions.

 





Section 13.17 Further Assurances. Each Party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such Party’s obligations hereunder, necessary to effectuate the Transactions.

 





Section 13.18 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of any Transaction Document
were not performed by them in accordance with the terms hereof or were otherwise
breached and that each Party hereto shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of the provisions hereof and to enforce specifically the terms and provisions
hereof, without the proof of actual damages, in addition to any other remedy to
which they are entitled at law or in equity. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
the other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

Section 13.19 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. The execution and delivery of a
facsimile or other electronic transmission of a signature to this Agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy.

 

[Signatures Appear on Following Page]

 

 42 

 

 

In witness whereof, the Parties have executed this Agreement as of the Effective
Date.

 

  Liberated Solutions, Inc.         By: /s/ Brian Conway   Name: Brian Conway  
Title: Chief Executive Officer         Clifford Rhee         By: /s/ Clifford
Rhee   Name: Clifford Rhee         Edward Carter         By: /s/ Edward Carter  
Name: Edward Carter         Peter Zimeri         By: /s/ Peter Zimeri   Name:
Peter Zimeri         Brian Conway         By: /s/ Brian Conway   Name: Brian
Conway

 

 43 

 





 

Exhibit A

 

IRREVOCABLE STOCK POWER

Liberated Solutions, Inc.

 

[Mr. Conway to Liberated Solutions, Inc.]

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Brian
Conway (“Seller”) hereby assigns, transfers, and conveys to Liberated Solutions,
Inc., a Nevada corporation (the “Company”), all of Seller’s right, title, and
interest in and to two hundred and fifty thousand (250,000) shares of Series X
Preferred Stock, par value $0.001 per share, of the Company and hereby
irrevocably appoints the Secretary and the Chief Executive Officer of the
Company, and each of them, as Seller’s attorney-in-fact to transfer said shares
on the books of the Company, with full power of substitution in the premises.

 

Date: _______________________, 2019

 

Seller Name: Brian Conway         By:     Name: Brian Conway  

 



 

 

 

Exhibit B-1

 

IRREVOCABLE STOCK POWER

Ngen Technologies USA Corp

 

[Mr. Rhee to Liberated Solutions, Inc.]

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
Clifford Rhee (“Seller”) hereby assigns, transfers, and conveys to Liberated
Solutions, Inc., a Nevada corporation, all of Seller’s right, title, and
interest in and to four million, nine hundred and fifty thousand (4,950,000)
shares of common stock, no par value per share, of Ngen Technologies USA Corp, a
Texas corporation (the “Company”) and hereby irrevocably appoints the Secretary
and the Chief Executive Officer of the Company, and each of them, as Seller’s
attorney-in-fact to transfer said shares on the books of the Company, with full
power of substitution in the premises.

 

Date: _______________________, 2019

 

Seller Name: Clifford Rhee         By:     Name: Clifford Rhee  

 



 

 



 

Exhibit B-2

 

IRREVOCABLE STOCK POWER

Ngen Technologies USA Corp

 

[Mr. Carter to Liberated Solutions, Inc.]

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Edward
Carter (“Seller”) hereby assigns, transfers, and conveys to Liberated Solutions,
Inc., a Nevada corporation, all of Seller’s right, title, and interest in and to
four million, nine hundred and fifty thousand (4,950,000) shares of common
stock, no par value per share, of Ngen Technologies USA Corp, a Texas
corporation (the “Company”) and hereby irrevocably appoints the Secretary and
the Chief Executive Officer of the Company, and each of them, as Seller’s
attorney-in-fact to transfer said shares on the books of the Company, with full
power of substitution in the premises.

 

Date: _______________________, 2019

 

Seller Name: Edward Carter         By:     Name: Edward Carter  

 



 

 



 

Exhibit B-3

 

IRREVOCABLE STOCK POWER

Ngen Technologies USA Corp

 

[Mr. Zimeri to Liberated Solutions, Inc.]

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Peter
Zimeri (“Seller”) hereby assigns, transfers, and conveys to Liberated Solutions,
Inc., a Nevada corporation, all of Seller’s right, title, and interest in and to
one hundred thousand (100,000) shares of common stock, no par value per share,
of Ngen Technologies USA Corp, a Texas corporation (the “Company”) and hereby
irrevocably appoints the Secretary and the Chief Executive Officer of the
Company, and each of them, as Seller’s attorney-in-fact to transfer said shares
on the books of the Company, with full power of substitution in the premises.

 

Date: _______________________, 2019

 

Seller Name: Peter Zimeri         By:     Name: Peter Zimeri  

 



 

 



 

Exhibit C

 

Redemption Agreement

(Attached)

 

 2 

 

 

STOCK REDEMPTION AGREEMENT

Dated as of [________], 2019

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between Liberated
Solutions, Inc., a Nevada corporation (the “Company”) and Brian Conway
(“Shareholder”).

RECITALS

 

WHEREAS, Shareholder is the owner of 250,000 shares of Series X Preferred Stock,
par value $0.001 per share, of the Company (the “Series X Stock”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Shareholder
desires to sell, and the Company desires to purchase, all of the Shareholder’s
rights, title, and interest in and to such 250,000 shares of Series X Stock (the
“Shares”) as further described herein; and

 

WHEREAS, in connection with the redemption of the Shares, the parties hereto
shall undertake such further actions as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, Shareholder shall sell, assign, transfer, convey, and deliver to the
Company, and the Company shall accept and purchase, the Shares and any and all
rights in the Shares to which Shareholder is entitled, and by doing so
Shareholder shall be deemed to have assigned all of Shareholder’s rights, titles
and interest in and to the Shares to the Company. Following the Closing (as
defined below) the parties hereto acknowledge and agree that Shareholder holds
no shares of any preferred stock of the Company.     2. Consideration. The
consideration for the acquisition of the Shares shall be a total purchase price
of $25,000.00 (the “Redemption Price”) and the issuance to Shareholder of
[_____________] shares of common stock, par value $0.001 per share, of Liberated
(the “Liberated Common Stock”), constituting 2% of the issued and outstanding
shares of Liberated Common Stock as of the Closing (the “Payment Shares”).

 

3. Closing; Deliveries; Additional Actions.

 

  3.1. Closing. The purchase and sale of the Shares (the “Closing”) shall be
held on the date hereof.         3.2. Deliveries at Closing. At the Closing:

 

  3.2.1. Shareholder shall deliver to the Company the Stock Power as attached
hereto as Exhibit A, duly endorsed by Shareholder; and         3.2.2. the
Company shall deliver to Shareholder the Redemption Price via a check and record
Shareholder in the books and records of the Company as the owner of the Payment
Shares.

 

 3 

 



 

4. Representations and Warranties of the Shareholder. Shareholder represents and
warrants to the Company as set forth below.

 

  4.1. Right and Title to Shares. Shareholder legally and beneficially owns the
Shares and no other party has any rights therein or thereto. There are no liens
or other encumbrances of any kind on the Shares and Shareholder has the sole
right to dispose of the Shares. There are no outstanding options, warrants or
other similar agreements with respect to the Shares.         4.2. Organization
and Standing. Shareholder is natural person and has all requisite power and
authority to own its properties and conduct its business as it is now being
conducted.         4.3. Due Authority; No Violation. Shareholder has all
requisite rights and authority or the capacity to execute, deliver and perform
its obligations under this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of Shareholder,
and no other proceedings on the part of such party are necessary to authorize
the execution, delivery and performance of this Agreement or the transactions
contemplated hereby or thereby on the part of Shareholder. The execution,
delivery and performance of this Agreement will not (x) violate, conflict with,
or result in the breach, acceleration, default or termination of, or otherwise
give any other contracting party the right to terminate, accelerate, modify or
cancel any of the terms, provisions, or conditions of any material agreement or
instrument to which Shareholder is a party or by which it or its assets may be
bound or (y) constitute a violation of any material applicable law, rule or
regulation, or of any judgment, order, injunctive award or decree of any
governmental authority applicable to Shareholder or (z) conflict with, result in
the breach or termination of any provision of, or constitute a default under (in
each case whether with or without the giving of notice or the lapse of time, or
both) Shareholder’s organizational or operating documents or any order,
judgment, arbitration award, or decree to which such Shareholder is a party or
by which it or any of its assets or properties are bound.         4.4.
Approvals. No approval, authority, or consent of or filing by Shareholder with,
or notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.         4.5. Enforceability. This Agreement has been duly
executed and delivered by Shareholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the Company, constitutes
the legal, valid, and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 

 4 

 



 

5. Representations and Warranties of the Company. The Company represents and
warrants to Shareholder as set forth below.

 

  5.1. Organization and Standing. The Company is duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has all
requisite power and authority to own its properties and conduct its business as
it is now being conducted. The nature of the business and the character of the
properties the Company owns or leases do not make licensing or qualification of
such party as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.         5.2. Due Authority; No Violation. The Company has all
requisite rights and authority or the capacity to execute, deliver and perform
its obligations under this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of the Company,
and no other proceedings on the part of such party are necessary to authorize
the execution, delivery and performance of this Agreement or the transactions
contemplated hereby or thereby on the part of the Company. The execution,
delivery and performance of this Agreement will not (x) violate, conflict with,
or result in the breach, acceleration, default or termination of, or otherwise
give any other contracting party the right to terminate, accelerate, modify or
cancel any of the terms, provisions, or conditions of any material agreement or
instrument to which the Company is a party or by which it or its assets may be
bound or (y) constitute a violation of any material applicable law, rule or
regulation, or of any judgment, order, injunctive award or decree of any
governmental authority applicable to the Company or (z) conflict with, result in
the breach or termination of any provision of, or constitute a default under (in
each case whether with or without the giving of notice or the lapse of time, or
both) the Company’s organizational documents, or any order, judgment,
arbitration award, or decree to which such the Company is a party or by which it
or any of its assets or properties are bound.         5.3. Approvals. No
approval, authority, or consent of or filing by the Company with, or
notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.         5.4. Enforceability. This Agreement has been duly
executed and delivered by the Company and, assuming that this Agreement
constitutes the legal, valid and binding obligation of Shareholder, constitutes
the legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 

6. Covenants and Agreements.

 

  6.1. Each of the parties hereto, as promptly as practicable, shall make, or
cause to be made, all filings and submissions under laws applicable to it and
its affiliates, as may be required for it to consummate the transactions
contemplated hereby and shall use its commercially reasonable efforts to obtain,
or cause to be obtained, all other authorizations, approvals, consents and
waivers from all persons and governmental authorities necessary to be obtained
by it or its affiliates, in order for it to consummate such transactions, at the
cost of the party required to file or submit the same. Notwithstanding anything
to the contrary herein, nothing herein shall require, or be construed to
require, any party to agree to hold separate or to divest any of the businesses,
product lines or assets.

 

 5 

 



 

  6.2. Each party hereto shall promptly inform the other parties of any material
communication from any governmental authority regarding any of the transactions
contemplated by this Agreement and shall promptly furnish the other parties with
copies of substantive notices or other communications received from any third
party or any governmental authority with respect to such transactions. Each
party shall agree on the content of any proposed substantive written
communication or submission or any oral communication to any governmental
authority. If any party or any affiliate thereof receives a request for
additional information or documentary material from any such governmental
authority with respect to the transactions contemplated by this Agreement, then
such party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other parties, an
appropriate response in compliance with such request. The parties shall, to the
extent practicable, provide the other parties and their counsel with advance
notice of and the opportunity to participate in any substantive discussion,
telephone call or meeting with any governmental authority in respect of any
filing, investigation or other inquiry in connection with the transactions
contemplated by this Agreement and to participate in the preparation for such
discussion, telephone call or meeting, to the extent not prohibited by the
governmental authority.         6.3. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.

 

7. Miscellaneous.

 

  7.1. Further Assurances. From time to time, whether at or following the
Closing, each party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.         7.2. Expenses. Each of the parties shall
pay its own costs that it incurs incident to the preparation, execution, and
delivery of this Agreement and the performance of any related obligations,
whether or not the transactions contemplated by this Agreement shall be
consummated.         7.3. Fees. Each party hereto agrees to pay the costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in litigation, arbitration, administrative proceeding or any other proceeding
related to the enforcement or interpretation of any of the terms of this
Agreement.         7.4. Consequential Damages. EACH PARTY HERETO WAIVES ANY AND
ALL CLAIMS AGAINST THE OTHER FOR ANY LOSS, COST, DAMAGE, EXPENSE, INJURY OR
OTHER LIABILITY WHICH IS IN THE NATURE OF INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES WHICH ARE SUFFERED OR INCURRED AS THE RESULT
OF, ARISE OUT OF, OR ARE IN ANY WAY CONNECTED TO THE PERFORMANCE OF THE
OBLIGATIONS UNDER THIS AGREEMENT.

 

 6 

 



 

  7.5. Representations and Warranties. All representations, warranties, and
agreements made by the parties pursuant to this Agreement shall survive the
consummation of the transactions contemplated herein until the expiration of the
applicable statute of limitations.         7.6. Notices. All notices or other
communications required or permitted hereunder shall be in writing shall be
deemed duly given (a) if by personal delivery, when so delivered, (b) if mailed,
three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below, or (c) if sent through an overnight delivery
service in circumstances to which such service guarantees next day delivery, the
day following being so sent to the addresses of the parties as indicated on the
signature page hereto; or (d) if sent via email, when sent with return receipt
requested and received, in each case to the addresses as set forth below. Any
party may change the address to which notices and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth.



 

If to the Company, to:

 

Liberated Solutions, Inc.

17701 E 36th Street CT S

Independence, MO 64055

 

If to Shareholder, to:

 

Brian Conway

c/o BRUNSON CHANDLER & JONES, PLLC

Attn: Chase Chandler

175 S. Main Street, Suite 1410

Salt Lake City, UT 84111

Email: bconway1@warwick.net

 

  7.7. Choice of Law. This Agreement shall be governed, construed and enforced
in accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of law.         7.8. Waiver of Jury Trial. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.8.         7.9. Assignment. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their permitted successors and assigns. No party to this Agreement
may assign or delegate, by operation of law or otherwise, all or any portion of
its rights, obligations or liabilities under this Agreement without the prior
written consent of the other parties to this Agreement, which any such party may
withhold in its absolute discretion.

 

 7 

 



 

  7.10. No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights, remedies or claims upon any Person or entity not a party or a permitted
assignee of a party to this Agreement.         7.11. Specific Performance. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed by them in accordance
with the terms hereof or were otherwise breached and that each party hereto
shall be entitled to an injunction or injunctions, specific performance and
other equitable relief to prevent breaches of the provisions hereof and to
enforce specifically the terms and provisions hereof, without the proof of
actual damages, in addition to any other remedy to which they are entitled at
law or in equity. Each party agrees to waive any requirement for the security or
posting of any bond in connection with any such equitable remedy, and agrees
that it will not oppose the granting of an injunction, specific performance or
other equitable relief on the basis that (a) any other party has an adequate
remedy at law, or (b) an award of specific performance is not an appropriate
remedy for any reason at law or equity.         7.12. Entire Agreement. This
Agreement represents the entire understanding and agreement between the parties
regarding the subject matter hereof and supersede all prior agreements,
representations, warranties, and negotiations between the parties. This
Agreement may be amended, supplemented, or changed only by an agreement in
writing that makes specific reference to this Agreement or the agreement
delivered pursuant to it, and must be signed by all of the parties hereto. This
Agreement may not be amended by email or other electronic communications.      
  7.13. Interpretation. The parties have jointly participated in the drafting
and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties thereto and no presumption of burden of proof shall arise
favoring or burdening any party by virtue of the authorship of any provision in
this Agreement.         7.14. Severability. Whenever possible, each provision of
this Agreement shall be interpreted in a manner to be effective and valid under
applicable law, but if one or more of the provisions of this Agreement is
subsequently declared invalid or unenforceable, the invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions of this Agreement. In the event of the declaration of
invalidity or unenforceability, this Agreement, as modified, shall be applied
and construed to reflect substantially the intent of the parties and achieve the
same economic effect as originally intended by its terms. In the event that the
scope of any provision to this Agreement is deemed unenforceable by a court of
competent jurisdiction, or by an arbitrator, the parties agree to the reduction
of the scope of the provision as the court or arbitrator shall deem reasonably
necessary to make the provision enforceable under the circumstances.        
7.15. Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.  
      7.16. Waiver. Waiver of any term or condition of this Agreement by any
party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition, or a
waiver of any other term or condition of this Agreement.         7.17.
Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signature on each counterpart were on the same
instrument.

 

[Remainder of page intentionally left blank – Signature pages follow]

 

 8 

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

  Liberated Solutions, Inc.         By:     Name:   Title:           Brian
Conway         By:   Name: Brian Conway

 

 9 

 





 

Exhibit A

IRREVOCABLE STOCK POWER

Liberated Solutions, Inc.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Brian
Conway (“Seller”) hereby assigns, transfers, and conveys to Liberated Solutions,
Inc., a Nevada corporation (the “Company”), all of Seller’s right, title, and
interest in and to two hundred and fifty thousand (250,000) shares of Series X
Preferred Stock, par value $0.001 per share of the Company (the “Shares”), which
Shares are uncertificated, and hereby irrevocably appoints the Chief Executive
Officer, the Secretary and the other officers of the Company, as Seller’s
attorney-in-fact to transfer said shares on the books of the Company, with full
power of substitution in the premises.

 

Date: _____________________, 2019

 

Seller Name: Brian Conway         By:     Name: Brian Conway  

 

STATE OF ___________________

COUNTY OF ___________________

 

Sworn to and subscribed before me this _____ day of _______________, 2019, by
Brian Conway, who is (i) ____________personally known to me or (ii) who has
produced _____________________ as identification.

 



  Notary’s Signature           Print Notary’s Name:  

 

NOTARY PUBLIC, State of _________________

 

My commission expires ______________________

 

1

 

 



